SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of July 3,
2018, between BioVie Inc., a Nevada corporation (the “Company”), Acuitas Group
Holdings, LLC (“Acuitas”) and the purchasers identified on the signature pages
hereto (together with Acuitas, collectively, the “Purchasers”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an exemption from the registration requirements of Section 5 of the
Securities Act of 1933, as amended (the “Securities Act”) contained in Section
4(a)(2) thereof and/or Regulation D thereunder, the Company desires to issue and
sell to the Purchasers, and the Purchasers desire to purchase from the Company,
securities of the Company as more fully described in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers agree
as follows:

ARTICLE I.
DEFINITIONS

1.1  Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.1:

“Acquiring Person” shall have the meaning ascribed to such term in Section 4.5.

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

“Amendment to Articles” shall have the meaning ascribed to such term in Section
2.2(a)(vii).

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all

 -1-

 

conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities, in each
case, have been satisfied or waived.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, $0.0001 par value, and any
other class of securities into which such securities may hereafter be
reclassified or changed.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

“Company Counsel” means Brown Gee & Wenger LLP, 200 Pringle Avenue, Suite 400,
Walnut Creek CA 94596.

“Conversion Rate” means the number of shares of Common Stock each share of
Preferred Stock shall be convertible into, which shall initially be one hundred
(100) shares of Common Stock. In the event that the Per Share Purchase Price is
adjusted pursuant to Section 2.4(a), then the “Conversion Rate” shall be equal
to (i) the Conversion Rate multiplied by (ii) the ratio of (A) the initial Per
Share Purchase Price as the numerator and (B) the Per Share Purchase Price as
adjusted pursuant to Section 2.4(a) as the denominator.

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.

“Disqualification Event” shall have the meaning ascribed to such term in
Section 3.1(oo).

“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(s).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Exempt Issuance” means the issuance of (a) Common Stock or options to
employees, officers or directors of the Company pursuant to any share or option
plan duly adopted for such purpose, by a majority of the non-employee members of
the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose for services rendered to the
Company, (b) securities issued hereunder and/or securities upon the exercise or
exchange of or conversion of any Securities issued hereunder and/or other
securities exercisable or exchangeable for or convertible into Common Stock
issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise price, exchange price
or

 -2-

 

conversion price of such securities (other than in connection with share splits
or combinations) or to extend the term of such securities, and (c) securities
issued pursuant to acquisitions or strategic transactions approved by a majority
of the disinterested directors of the Company, provided that such securities are
issued as “restricted securities” (as defined in Rule 144) and carry no
registration rights that require or permit the filing of any registration
statement in connection therewith, and provided that any such issuance shall
only be to a Person (or to the equityholders of a Person) which is, itself or
through its subsidiaries, an operating company or an owner of an asset in a
business synergistic with the business of the Company and shall provide to the
Company additional benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Funding Date” shall have the meaning ascribed to such term in Section 4.1.

“Funding Sources” shall have the meaning ascribed to such term in Section 4.1.

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(aa).

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(p).

“Issuer Covered Person” shall have the meaning ascribed to such term in
Section 3.1(oo).

“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(d).

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

“Loeb” means Loeb & Loeb LLP, with offices located at 345 Park Avenue, New York,
New York 10154.

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(n).

“Per Preferred Share Purchase Price” equals the Per Share Purchase Price
multiplied by the Conversion Rate, subject to adjustment as set forth herein.

“Per Share Purchase Price” equals $0.015, subject to adjustment as set forth
herein.

 -3-

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
share company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Preferred Shares” means the shares of Preferred Stock issued or issuable to the
Purchasers pursuant to this Agreement.

“Preferred Stock” means shares of the Company’s Series A Convertible Preferred
Stock, par value $0.001 per share, having the rights, preferences and privileges
set forth in the Certificate of Designation, in the form of Exhibit C hereto.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.7.

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

“Required Additional Amount” shall have the meaning ascribed to such term in
Section 4.1.

“Required Funds” shall have the meaning ascribed to such term in Section 4.1.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

“Securities” means collectively, the Preferred Shares, the Shares, the Warrants
and the Warrant Shares.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Shareholder Approval” shall have the meaning ascribed to such term in Section
2.2(a)(v).

“Shares” means the shares of Common Stock issued or issuable to the Purchasers
upon the conversion of the Preferred Shares or otherwise pursuant to this
Agreement.

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include locating and/or
borrowing Common Stock). 

 -4-

 

“Subscription Amount” means, as to the Purchasers, the amount to be paid for the
Preferred Shares and Warrants purchased hereunder in United States dollars and
in immediately available funds.

“Subsidiary” means any subsidiary of the Company and shall, where applicable,
also include any direct or indirect subsidiary of the Company formed or acquired
after the date hereof.

“Trading Day” means a day on which the principal Trading Market is open for
trading.

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American (formerly known as the NYSE MKT), the Nasdaq Capital Market, the Nasdaq
Global Market, the Nasdaq Global Select Market, the New York Stock Exchange, the
OTCQB or the OTCQX (or any successors to any of the foregoing).

“Transaction Documents” means this Agreement, the Warrants, all exhibits and
schedules hereto and thereto and any other documents or agreements executed in
connection with the transactions contemplated hereunder.

“Transfer Agent” means West Coast Stock Transfer, Inc., the current transfer
agent of the Company, with a mailing address of Attention: Frank Brickell, 721
N. Vulcan Drive, Suite 205, Encinitas, CA 92024, and any successor transfer
agent of the Company.

“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.12.

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b) if the Common Stock is not then listed or quoted for trading on a
Trading Market and if prices for the Common Stock are then reported in the “Pink
Sheets” published by OTC Markets Group, Inc. (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported, or (c) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Purchasers of a majority in interest of
the Securities then outstanding and reasonably acceptable to the Company, the
fees and expenses of which shall be paid by the Company.

“Warrants” means the Common Stock purchase warrants delivered to the Purchasers
at the Closing in accordance with Section 2.2(a) hereof, which Warrants shall be
exercisable commencing six (6) months following the Closing Date and have a term
of six years following the Closing Date, in the form of Exhibit A attached
hereto.

 -5-

 

“Warrant Shares” means, collectively, the shares of Common Stock issuable upon
exercise of the Warrants.

ARTICLE II.
PURCHASE AND SALE

2.1  Closing. On the Closing Date, upon the terms and subject to the conditions
set forth herein, the Company agrees to sell, and the Purchasers agree to
purchase, (i) up to an aggregate of $3,200,000 of Preferred Shares and (ii) the
Warrants. The Company shall deliver to the Purchasers the Preferred Shares and
the Warrants as determined pursuant to Section 2.2(a), and the Company and the
Purchaser shall deliver the other items set forth in Section 2.2 deliverable at
the Closing. Upon satisfaction of the covenants and conditions set forth in
Sections 2.2 and 2.3, the Closing shall occur at the offices of Loeb or such
other location as the parties shall mutually agree.

2.2  Deliveries.

(a)               On or prior to the Closing Date, the Company shall deliver or
cause to be delivered to the Purchasers the following:

(i)                 this Agreement duly executed by the Company;

(ii)              a legal opinion of Company Counsel, in a form satisfactory to
Acuitas;

(iii)            a Warrant registered in the name of such Purchaser to purchase
up to a number of shares of Common Stock equal to the number of Shares issuable
upon the conversion of the Preferred Shares purchased by such Purchaser on the
Closing Date, with an exercise price equal to 120% of the Per Share Purchase
Price, subject to adjustment therein;

(iv)             a certificate representing the Preferred Shares registered in
the name of each Purchaser equal to the amount specified on its respective
signature page hereto divided by the Per Preferred Share Purchase Price (rounded
down to the nearest whole share);

(v)               evidence that stockholders have approved an amendment to the
Company’s articles of incorporation to increase the number of authorized shares
to 800,000,000 (the “Shareholder Approval”); and

(vi)             evidence that Mr. Terren Peizer (or his designee) shall have
been appointed to the Company’s board of directors.

(b)               On or prior to the Closing Date, each Purchaser shall deliver
or cause to be delivered to the Company the following:

(i)                 this Agreement duly executed by such Purchaser; and

 -6-

 

(ii)              the consideration specified on such Purchaser’s signature page
hereto which shall be wired to the account specified by the Company.

2.3  Closing Conditions.

(a)               The obligations of the Company hereunder in connection with
the Closing are subject to the following conditions being met:

(i)                 the accuracy in all material respects (or, to the extent
representations or warranties are qualified by materiality or Material Adverse
Effect, in all respects) on the Closing Date of the representations and
warranties of the Purchasers contained herein (unless as of a specific date
therein in which case they shall be accurate as of such date);

(ii)              all obligations, covenants and agreements of the Purchasers
required to be performed at or prior to the Closing Date shall have been
performed; and

(iii)            the delivery by the Purchasers of the items set forth in
Section 2.2(b) of this Agreement.

(b)               The respective obligations of the the Purchasers hereunder in
connection with the Closing are subject to the following conditions being met:

(i)                 the accuracy in all material respects (or, to the extent
representations or warranties are qualified by materiality or Material Adverse
Effect, in all respects) when made and on the Closing Date of the
representations and warranties of the Company contained herein (unless as of a
specific date therein in which case they shall be accurate as of such date);

(ii)              all obligations, covenants and agreements of the Company
required to be performed at or prior to the Closing Date shall have been
performed;

(iii)            the delivery by the Company of the items set forth in Section
2.2(a) of this Agreement;

(iv)             there shall have been no Material Adverse Effect with respect
to the Company since the date hereof; and

(v)               from the date hereof to the Closing Date, trading in the
Common Stock shall not have been suspended by the Commission or the Company’s
principal Trading Market, and, at any time prior to the Closing Date, trading in
securities generally as reported by Bloomberg L.P. shall not have been suspended
or limited, or minimum prices shall not have been established on securities
whose trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its

 -7-

 

effect on, or any material adverse change in, any financial market which, in
each case, in the reasonable judgment of Acuitas, makes it impracticable or
inadvisable to purchase the Securities at the Closing.

2.4  Purchase Price Adjustments.

(a)               In the event that the VWAP per share of Common Stock on the
Trading Market for the five Trading Days following the date on which the Form
8-K required by Section 4.4 is filed is less than the Per Share Purchase Price,
then the Per Share Purchase Price and the Per Preferred Share Purchase Price
shall be adjusted to be equal the VWAP per share of Common Stock on the Trading
Market for the five Trading Days following the date on which the Form 8-K
required by Section 4.4 is filed for all purposes under this Agreement. The
Exercise Price (as defined in the Warrants) under the Warrants and the number of
Warrant Shares issuable upon the exercise of the Warrant shall be ajdusted to
reflect the adjusted Per Share Purchase Price.

(b)               In the event Mallincrokdt or any other party challenging the
intellectual property rights of the Company shall prevail in any proceeding
which results in the useful life of the Company’s current intellectual property
rights being reduced by more than 75%, then the Company agrees to deliver to the
Purchasers additional Shares and Warrants such that the effective Per Share
Purchase Price (after giving effect to any adjustment required by paragraph (a)
above) shall be equal to 50% of the then effective Per Share Purchase Price and
thereafter the “Per Share Purchase Price” shall for all purposes of this
Agreement be 50% of the then effective Per Share Purchase Price.

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

3.1        Representations and Warranties of the Company. Except as disclosed in
(i) the SEC Reports prior to the date of this Agreement (excluding any risk
factor disclosure and disclosure of risks included in any “forward-looking
statements” disclaimer or other statements included in such SEC Reports to the
extent that they are predictive, forward-looking or primarily cautionary in
nature, in each case other than any specific factual information contained
therein, and excluding any supplement, modification or amendment thereto made
after the date hereof) or (ii) the Disclosure Schedules, which Disclosure
Schedules shall be deemed a part hereof and shall qualify any representation or
otherwise made herein to the extent of the disclosure contained therein, the
Company hereby makes the following representations and warranties to the
Purchasers:

(a)               Subsidiaries. All of the direct and indirect Subsidiaries of
the Company and their respective jurisdictions of incorporation are set forth on
Schedule 3.1(a). The Company owns, directly or indirectly, all of the share
capital or other equity interests of each Subsidiary free and clear of any
Liens, and all of the issued and outstanding shares of share capital of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.

 -8-

 

(b)               Organization and Qualification. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation nor default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

(c)               Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of this Agreement and each of the other Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company’s shareholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

(d)               No Conflicts. The execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents to which it is a
party, the issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default)

 -9-

 

under, result in the creation of any Lien upon any of the properties or assets
of the Company or any Subsidiary, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company or Subsidiary debt or otherwise) or other understanding to
which the Company or any Subsidiary is a party or by which any property or asset
of the Company or any Subsidiary is bound or affected, or (iii) subject to the
Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected; except in
the case of each of clauses (ii) and (iii), such as could not have or reasonably
be expected to result in a Material Adverse Effect.

(e)               Filings, Consents and Approvals. The Company is not required
to obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than: (i) the filings required pursuant to Sections 4.4 and 4.6 of this
Agreement, (ii) application(s) to each applicable Trading Market for the listing
of the Shares and the Warrant Shares for trading thereon in the time and manner
required thereby, and (iii) the filing of a Form D with the Commission and such
filings as are required to be made under applicable state securities laws
(collectively, the “Required Approvals”).

(f)                Issuance of the Securities; Registration. The Securities are
duly authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company. The Warrant
Shares, when issued in accordance with the terms of the Warrants, will be
validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company. Following the Shareholder Approval and the Amendment to
Articles, the Company shall have reserved from its duly authorized share capital
the maximum number of Common Stock issuable pursuant to this Agreement, the
conversion of the Preferred Shares, and the Warrants.

(g)               Capitalization. The Company has not issued any shares of
Common Stock of its available share capital since its most recently filed
periodic report under the Exchange Act, other than pursuant to (i) the exercise
of employee share options under the Company’s share option plans, the issuance
of shares of Common Stock to employees pursuant to the Company’s employee share
purchase plans, (ii) the conversion and/or exercise of Common Stock Equivalents
outstanding as of the date of the most recently filed periodic report under the
Exchange Act, and (iii) as set forth in Schedule 3.1(g)(i). No Person has any
right of first refusal, preemptive right, right of participation, or any similar
right to participate in the transactions contemplated by the Transaction
Documents. Except as set forth on Schedule 3.1(g)(ii), there are no outstanding
options, warrants, scrip rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or

 -10-

 

exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock or the share capital of any Subsidiary, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock or
Common Stock Equivalents or share capital of any Subsidiary. The issuance and
sale of the Securities will not obligate the Company, any Subsidiary to issue
shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under any of such
securities. There are no outstanding securities or instruments of the Company or
any Subsidiary that contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any Subsidiary is or may become bound to redeem a security of the Company or
such Subsidiary. The Company does not have any share appreciation rights or
“phantom share” plans or agreements or any similar plan or agreement. All of the
outstanding shares of share capital of the Company are duly authorized, validly
issued, fully paid and nonassessable, have been issued in compliance with all
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities. No further approval or authorization of any shareholder,
the Board of Directors or others is required for the issuance and sale of the
Securities. There are no shareholders agreements, voting agreements or other
similar agreements with respect to the Company’s share capital to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s shareholders.

(h)               SEC Reports; Financial Statements. To its knowledge, the
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by the Company under the Securities Act and the Exchange
Act (other than any filings pursuant to Section 16 of the Exchange Act),
including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated

 -11-

 

Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

(i)                 Material Changes; Undisclosed Events, Liabilities or
Developments. Since the date of the latest audited financial statements included
within the SEC Reports, except as set forth on Schedule 3.1(i) or specifically
disclosed in a subsequent SEC Report filed prior to the date hereof, (i) there
has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect, (ii) neither the
Company nor any Subsidiary has incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its shareholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its share capital and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company share
option plans, as set forth on Schedule 3.1(i) or as contemplated by this
Agreement. The Company does not have pending before the Commission any request
for confidential treatment of information. Except for the issuance of the
Securities contemplated by this Agreement or as disclosed in the SEC Reports, no
event, liability, fact, circumstance, occurrence or development has occurred or
exists or is reasonably expected to occur or exist with respect to the Company
or its Subsidiaries or their respective businesses, prospects, properties,
operations, assets or financial condition that would be required to be disclosed
by the Company under applicable securities laws at the time this representation
is made or deemed made that has not been publicly disclosed at least one (1)
Trading Day prior to the date that this representation is made.

(j)                 Litigation. Except as set forth on Schedule 3.1(j), there is
no action, suit, inquiry, notice of violation, proceeding or investigation
pending or, to the knowledge of the Company, threatened against or affecting the
Company or any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”). None of
the Actions set forth on Schedule 3.1(j), (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.

 -12-

 

(k)               Labor Relations. No labor dispute exists or, to the knowledge
of the Company, is imminent with respect to any of the employees of the Company
or any Subsidiary, which could reasonably be expected to result in a Material
Adverse Effect. None of the Company’s or its Subsidiaries’ employees is a member
of a union that relates to such employee’s relationship with the Company or such
Subsidiary, and neither the Company nor any of its Subsidiaries is a party to a
collective bargaining agreement, and the Company and its Subsidiaries believe
that their relationships with their employees are good. To the knowledge of the
Company, no executive officer of the Company or any Subsidiary, is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters. The Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(l)                 Compliance. Neither the Company nor any Subsidiary: (i) is
in default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any judgment, decree or order of any court, arbitrator or other
governmental authority or (iii) is or has been in violation of any statute,
rule, ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not have
or reasonably be expected to result in a Material Adverse Effect.

(m)             Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with all federal, state, local and foreign laws relating to pollution
or protection of human health or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata), including laws relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands, or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations, issued, entered, promulgated or approved thereunder (“Environmental
Laws”); (ii) have received all permits, licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses;
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval where in each clause (i), (ii) and (iii),

 -13-

 

the failure to so comply could be reasonably expected to have, individually or
in the aggregate, a Material Adverse Effect.

(n)               Regulatory Permits. The Company and the Subsidiaries possess
all certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

(o)               Title to Assets. The Company and the Subsidiaries have good
and marketable title in fee simple to all real property owned by them and good
and marketable title in all personal property owned by them that is material to
the business of the Company and the Subsidiaries, in each case free and clear of
all Liens, except for (i) Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and the Subsidiaries and (ii) Liens for the
payment of federal, state or other taxes, for which appropriate reserves have
been made therefor in accordance with GAAP, and the payment of which is neither
delinquent nor subject to penalties. Any real property and facilities held under
lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases with which the Company and the Subsidiaries
are in material compliance.

(p)               Intellectual Property. The Company and the Subsidiaries have,
or have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
required for use in connection with their respective businesses as described in
the SEC Reports and which the failure to so have could have a Material Adverse
Effect (collectively, the “Intellectual Property Rights”). None of the Company
or any Subsidiary has received a notice (written or otherwise) that any of, the
Intellectual Property Rights has expired, terminated or been abandoned, or is
expected to expire or terminate or be abandoned, within two (2) years from the
date of this Agreement. Neither the Company nor any Subsidiary has received,
since the date of the latest audited financial statements included within the
SEC Reports, a written notice of a claim or otherwise has any knowledge that the
Intellectual Property Rights violate or infringe upon the rights of any Person,
except as could not have or reasonably be expected to not have a Material
Adverse Effect. To the knowledge of the Company, all such Intellectual Property
Rights are enforceable and there is no existing infringement by another Person
of any of the Intellectual Property Rights. The Company and its Subsidiaries
have taken reasonable security measures to protect the secrecy, confidentiality
and value of all of their intellectual properties, except where failure to do so
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(q)               Insurance. The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as

 -14-

 

are prudent and customary in the businesses in which the Company and the
Subsidiaries are engaged including, but not limited to, directors and officers
insurance coverage in such amount as is customary for companies engaged in the
type of business conducted by the Company nor any Subsidiary. Neither the
Company nor any Subsidiary has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business without a significant increase in cost.

(r)                Transactions With Affiliates and Employees. Except as set
forth in the SEC Reports, none of the officers or directors of the Company or
any Subsidiary and, to the knowledge of the Company, none of the employees of
the Company or any Subsidiary is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, shareholder, member or partner, in each case in
excess of $120,000 other than for (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including share option agreements
under any share option plan of the Company.

(s)                Sarbanes-Oxley; Internal Accounting Controls. The Company and
the Subsidiaries are in material compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are effective as of the date
hereof, and any and all applicable rules and regulations promulgated by the
Commission thereunder that are effective as of the date hereof and as of the
Closing Date. Except as set forth in the SEC Reports, each of the Company and
the Subsidiaries maintains a system of internal accounting controls sufficient
to provide reasonable assurance that: (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Except as set forth in the SEC
Reports, each of the Company and the Subsidiaries has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and the Subsidiaries and designed such disclosure
controls and procedures to ensure that information required to be disclosed by
the Company in the reports it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms. The Company’s certifying officers have
evaluated the effectiveness of the disclosure controls and procedures of the
Company and the Subsidiaries as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about

 -15-

 

the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) of the Company and its Subsidiaries that have
materially affected, or is reasonably likely to materially affect, the internal
control over financial reporting of the Company and its Subsidiaries.

(t)                 Certain Fees. No brokerage or finder’s fees or commissions
are or will be payable by the Company or any Subsidiary to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by the Transaction
Documents. The Purchasers shall have no obligation with respect to any fees or
with respect to any claims made by or on behalf of other Persons for fees of a
type contemplated in this Section that may be due in connection with the
transactions contemplated by the Transaction Documents.

(u)               Investment Company. The Company is not, and is not an
Affiliate of, and immediately after receipt of payment for the Securities, will
not be or be an Affiliate of, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended. The Company shall conduct its
business in a manner so that it will not become an “investment company” subject
to registration under the Investment Company Act of 1940, as amended.

(v)               Registration Rights. Except as set forth on Schedule 3.1(v),
no Person has any right to cause the Company or any Subsidiary to effect the
registration under the Securities Act of any securities of the Company or any
Subsidiary.

(w)             Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration. The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements. The Common Stock is currently eligible for
electronic transfer through the Depository Trust Company or another established
clearing corporation and the Company is current in payment of the fees to the
Depository Trust Company (or such other established clearing corporation) in
connection with such electronic transfer.

(x)               Application of Takeover Protections. The Company and the Board
of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s articles of incorporation (or
similar charter documents) or the laws of its state of

 -16-

 

incorporation that is or could become applicable to the Purchasers as a result
of the Purchasers and the Company fulfilling their obligations or exercising
their rights under the Transaction Documents, including without limitation as a
result of the Company’s issuance of the Securities and the Purchasers’ ownership
of the Securities.

(y)               Disclosure. All of the disclosure furnished by or on behalf of
the Company to the Purchasers regarding the Company and its Subsidiaries, their
respective businesses and the transactions contemplated hereby, including the
Disclosure Schedules to this Agreement, is true and correct and does not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. The press releases
disseminated by the Company during the twelve months preceding the date of this
Agreement taken as a whole do not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made and when made, not misleading. The Company acknowledges and
agrees that no Purchaser makes or has made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3.2 hereof.

(z)               No Integrated Offering. Assuming the accuracy of the
Purchasers’ representations and warranties set forth in Section 3.2, neither the
Company, nor any of its Affiliates, nor any Person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of the Securities to be integrated with prior offerings by the
Company for purposes of (i) the Securities Act, which would require the
registration of the Warrants or the Warrant Shares under the Securities Act or
(ii) any applicable shareholder approval provisions of any Trading Market on
which any of the securities of the Company are listed or designated.

(aa)            Solvency. Based on the consolidated financial condition of the
Company as of the Closing Date, after giving effect to the receipt by the
Company of the proceeds from the sale of the Securities hereunder, (i) the fair
saleable value of the Company’s assets exceeds the amount that will be required
to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business as now conducted and as proposed to be conducted including its capital
needs taking into account the particular capital requirements of the business
conducted by the Company, consolidated and projected capital requirements and
capital availability thereof, and (iii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets, after taking into account all anticipated uses of the cash, would
be sufficient to pay all amounts on or in respect of its liabilities when such
amounts are required to be paid. The Company does not intend to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt). The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization

 -17-

 

laws of any jurisdiction within one year from the Closing Date. Schedule 3.1(aa)
sets forth as of the date hereof all outstanding secured and unsecured
Indebtedness of the Company or any Subsidiary, or for which the Company or any
Subsidiary has commitments. For the purposes of this Agreement, “Indebtedness”
means (x) any liabilities for borrowed money or amounts owed in excess of
$50,000 (other than trade accounts payable incurred in the ordinary course of
business), (y) all guaranties, endorsements and other contingent obligations in
respect of indebtedness of others, whether or not the same are or should be
reflected in the Company’s consolidated balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and (z)
the present value of any lease payments in excess of $50,000 due under leases
required to be capitalized in accordance with GAAP. Neither the Company nor any
Subsidiary is in default with respect to any Indebtedness

(bb)           Tax Status. Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.

(cc)            Foreign Corrupt Practices. Neither the Company nor any
Subsidiary, nor to the knowledge of the Company or any Subsidiary, any agent or
other person acting on behalf of the Company or any Subsidiary, has (i) directly
or indirectly, used any funds for unlawful contributions, gifts, entertainment
or other unlawful expenses related to foreign or domestic political activity,
(ii) made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or any Subsidiary (or made by any person acting on its behalf of which
the Company is aware) which is in violation of law, or (iv) violated in any
material respect any provision of FCPA.

(dd)           Accountants. The Company’s independent registered public
accounting firm is D. Brooks & Associates, CPAS, PA. To the knowledge and belief
of the Company, such accounting firm (i) is a registered public accounting firm
as required by the Exchange Act and (ii) shall express its opinion with respect
to the financial statements to be included in the Company’s Annual Report for
the fiscal year ending June 30, 2018.

(ee)            Acknowledgment Regarding Purchasers’ Purchase of Securities. The
Company acknowledges and agrees that the Purchasers are acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the

 -18-

 

transactions contemplated thereby. The Company further acknowledges that Acuitas
is not acting as a financial advisor or fiduciary of the Company (or in any
similar capacity) with respect to the Transaction Documents and the transactions
contemplated thereby and any advice given by Acuitas or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated thereby is merely incidental to Acuitas’ purchase of
the Securities. The Company further represents to the Purchasers that the
Company’s decision to enter into this Agreement and the other Transaction
Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

(ff)              [RESERVED].

(gg)           Regulation M Compliance.  The Company has not, and to its
knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any securities of the Company to facilitate the sale or resale
of any of the Securities, (ii) sold, bid for, purchased, or, paid any
compensation for soliciting purchases of, any of the Securities, or (iii) paid
or agreed to pay to any Person any compensation for soliciting another to
purchase any other securities of the Company.

(hh)           Office of Foreign Assets Control. Neither the Company nor any
Subsidiary nor, to the Company's knowledge, any director, officer, agent,
employee or affiliate of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”).

(ii)               U.S. Real Property Holding Corporation. The Company is not
and has never been a U.S. real property holding corporation within the meaning
of Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon Acuitas’ request.

(jj)               Bank Holding Company Act. Neither the Company nor any of its
Subsidiaries, or Affiliates is subject to the Bank Holding Company Act of 1956,
as amended (the “BHCA”) and to regulation by the Board of Governors of the
Federal Reserve System (the “Federal Reserve”). Neither the Company nor any of
its Subsidiaries or Affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent or more of the total equity of a bank or any entity that
is subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

(kk)           Money Laundering. The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no Action or Proceeding by or
before any court or governmental agency, authority or body or any

 -19-

 

arbitrator involving the Company or any Subsidiary with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company or any
Subsidiary, threatened.

(ll)               Lock-Up Agreements. The Company has signed a Lock-Up
Agreement with each of the Company’s directors and officers in the form attached
hereto as Exhibit B.

(mm)       Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby.

(nn)           No General Solicitation. Neither the Company nor any Person
acting on behalf of the Company has offered or sold any of the Securities by any
form of general solicitation or general advertising. The Company has offered the
Securities for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.

(oo)           No Disqualification Events. With respect to the Warrants and
Warrant Shares to be offered and sold hereunder in reliance on Rule 506 under
the Securities Act, none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an “Issuer Covered Person”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Purchasers a copy of any disclosures
provided thereunder.

(pp)           Other Covered Persons. The Company is not aware of any person
(other than any Issuer Covered Person) that has been or will be paid (directly
or indirectly) remuneration for solicitation of purchasers in connection with
the sale of any Securities.

(qq)           Notice of Disqualification Events. The Company will notify the
Purchasers in writing, prior to the Closing Date of (i) any Disqualification
Event relating to any Issuer Covered Person and (ii) any event that would, with
the passage of time, reasonably be expected to become a Disqualification Event
relating to any Issuer Covered Person, in each case of which it is aware.

The Purchasers acknowledge and agree that the representations contained in
Section 3.1 shall not modify, amend or affect the Company’s right to rely on the
Purchasers’ representations and warranties contained in this Agreement or any
representation and warranties contained in any other Transaction Document or any
other document or instrument executed and/or delivered in connection with this
Agreement or the consummation of the transactions contemplated hereby.

 -20-

 

3.2  Representations and Warranties of the Purchasers. Each Purchaser hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows (unless as of a specific date therein, in which case they
shall be accurate as of such date):

(a)               Organization; Authority. Such Purchaser is an entity duly
incorporated or formed, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or formation with full right, corporate,
partnership, limited liability company or similar power and authority to enter
into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary limited liability company or similar
action, on the part of such Purchaser. Each Transaction Document to which it is
a party has been duly executed by such Purchaser, and when delivered by such
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

(b)               Understandings or Arrangements. Such Purchaser is acquiring
the Securities as principal for its own account and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities (this representation and warranty not
limiting such Purchaser’s right to sell the Securities in compliance with
applicable federal and state securities laws). Such Purchaser is acquiring the
Shares hereunder in the ordinary course of its business. Such Purchaser
understands that the Warrants and the Warrant Shares are “restricted securities”
and have not been registered under the Securities Act or any applicable state
securities law and is acquiring such Securities as principal for its own account
and not with a view to or for distributing or reselling such Securities or any
part thereof in violation of the Securities Act or any applicable state
securities law, has no present intention of distributing any of such Securities
in violation of the Securities Act or any applicable state securities law and
has no direct or indirect arrangement or understandings with any other persons
to distribute or regarding the distribution of such Securities in violation of
the Securities Act or any applicable state securities law (this representation
and warranty not limiting such Purchaser’s right to sell such Securities
pursuant to a registration statement or otherwise in compliance with applicable
federal and state securities laws).

(c)               Purchaser Status. At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, either: (i) an “accredited
investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under
the Securities Act or (ii) a “qualified institutional buyer” as defined in Rule
144A(a) under the Securities Act.

 -21-

 

(d)               Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.

(e)               Access to Information. Such Purchaser acknowledges that it has
had the opportunity to review the Transaction Documents (including all exhibits
and schedules thereto) and the SEC Reports and has been afforded, (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment. 

(f)                Certain Transactions and Confidentiality. Other than
consummating the transactions contemplated hereunder, such Purchaser has not,
nor has any Person acting on behalf of or pursuant to any understanding with
such Purchaser, directly or indirectly executed any purchases or sales,
including Short Sales, of the securities of the Company during the period
commencing as of the time that such Purchaser first received a term sheet
(written or oral) from the Company or any other Person representing the Company
setting forth the material pricing terms of the transactions contemplated
hereunder and ending immediately prior to the execution hereof. Notwithstanding
the foregoing, in the case of a Purchaser that is a multi-managed investment
vehicle whereby separate portfolio managers manage separate portions of such
Purchaser’s assets and the portfolio managers have no direct knowledge of the
investment decisions made by the portfolio managers managing other portions of
such Purchaser’s assets, the representation set forth above shall only apply
with respect to the portion of assets managed by the portfolio manager that made
the investment decision to purchase the Securities covered by this Agreement.
Other than to other Persons party to this Agreement or to such Purchaser’s
representatives, including, without limitation, its officers, directors,
partners, legal and other advisors, employees, agents and Affiliates, such
Purchaser has maintained the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction).

The Company acknowledges and agrees that the representations contained in this
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transactions contemplated hereby.

 -22-

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

4.1  Removal of Legends.

(a)               The Shares, the Warrants and Warrant Shares may only be
disposed of in compliance with state and federal securities laws. In connection
with any transfer of the Shares, the Warrants or Warrant Shares other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of a Purchaser or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Warrants or Warrant Shares under
the Securities Act.

(b)               Each Purchaser agrees to the imprinting, so long as is
required by this Section 4.1, of a legend on any of the Shares, Warrants or
Warrant Shares in the following form:

“[NEITHER ]THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
EXERCISABLE HAS] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY [AND THE SECURITIES ISSUABLE UPON EXERCISE OF
THIS SECURITY ]MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH
A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.”

(c)               The Company acknowledges and agrees that a Purchaser may from
time to time pledge pursuant to a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Shares,
Warrants or Warrant Shares to a financial institution that is an “accredited
investor” as defined in Rule 501(a) under the Securities Act, and if required
under the terms of such arrangement, such Purchaser may transfer pledged or
secured Shares, Warrants or Warrant Shares to the pledgees or secured parties.
Such a pledge or transfer would not be subject to approval of the Company and no
legal opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith. Further, no notice shall be required of such
pledge. At the appropriate Purchaser’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of Shares,
Warrants and

 -23-

 

Warrant Shares may reasonably request in connection with a pledge or transfer of
the Shares, Warrants or Warrant Shares.

(d)               Certificates evidencing the Shares or Warrant Shares shall not
contain any legend (including the legend set forth in Section 4.1(b) hereof):
(i) while a registration statement covering the resale of such security is
effective under the Securities Act, or (ii) following any sale of such Shares or
Warrant Shares pursuant to Rule 144 (assuming, in the case of the Warrant
Shares, cashless exercise of the Warrants), or (iii) if such Shares or Warrant
Shares are eligible for sale under Rule 144 (assuming, in the case of the
Warrant Shares, cashless exercise of the Warrants), or (iv) if such legend is
not required under applicable requirements of the Securities Act (including
judicial interpretations and pronouncements issued by the staff of the
Commission). The Company shall cause its counsel to issue a legal opinion to the
Transfer Agent or a Purchaser promptly if required by the Transfer Agent to
effect the removal of the legend hereunder, or if requested by a Purchaser. If
all or any portion of a Warrant is exercised at a time when there is an
effective registration statement to cover the resale of the Warrant Shares, or
if such Shares or Warrant Shares may be sold under Rule 144 (assuming, in the
case of the Warrant Shares, cashless exercise of the Warrants) or if such legend
is not otherwise required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission) then such Warrant Shares shall be issued free of all legends.
The Company agrees that following such time as such legend is no longer required
under this Section 4.1(d), the Company will, no later than the earlier of (i)
two (2) Trading Days and (ii) the number of Trading Days comprising the Standard
Settlement Period (as defined below) following the delivery by a Purchaser to
the Company or the Transfer Agent of a certificate representing Shares or
Warrant Shares and such representations and warranties relating to the
“Affiliate” status of such Purchaser and the holding period of the Shares or
Warrants issued with a restrictive legend (such date, the “Legend Removal
Date”), deliver or cause to be delivered to such Purchaser a certificate
representing such shares that is free from all restrictive and other legends.
The Company may not make any notation on its records or give instructions to the
Transfer Agent that enlarge the restrictions on transfer set forth in this
Section 4. Shares or Warrant Shares subject to legend removal hereunder shall be
transmitted by the Transfer Agent to the applicable Purchaser by crediting the
account of such Purchaser’s prime broker with the Depository Trust Company
System as directed by such Purchaser. As used herein, “Standard Settlement
Period” means the standard settlement period, expressed in a number of Trading
Days, on the Company’s primary Trading Market with respect to the Common Stock
as in effect on the date of delivery of a certificate representing Shares or
Warrant Shares issued with a restrictive legend.

(e)               In addition to Acutias’ other available remedies, the Company
shall pay to Acuitas, in cash, (i) as partial liquidated damages and not as a
penalty, for each $1,000 of Shares or Warrant Shares (based on the volume
weighted average price or VWAP of the Common Stock on the date such securities
are submitted to the Transfer Agent) delivered for removal of the restrictive
legend and subject to Section 4.1(d), $10 per Trading Day (increasing to $20 per
Trading Day five (5) Trading Days after such damages have begun to accrue) for
each Trading Day after the Legend Removal Date until such certificate is
delivered without a legend and (ii) if the Company fails to (a) issue and
deliver (or cause

 -24-

 

to be delivered) to Acuitas by the Legend Removal Date a certificate
representing the securities so delivered to the Company by Acuitas that is free
from all restrictive and other legends and (b) if after the Legend Removal Date
Acuitas purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by Acuitas of all or any portion of
the number of shares of Common Stock, or a sale of a number of shares of Common
Stock equal to all or any portion of the number of shares of Common Stock, that
Acuitas anticipated receiving from the Company without any restrictive legend,
then an amount equal to the excess of Acuitas’ total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any) for the shares
of Common Stock so purchased (including brokerage commissions and other
out-of-pocket expenses, if any) (the “Buy-In Price”) over the product of (A)
such number of Shares or Warrant Shares that the Company was required to deliver
to Acuitas by the Legend Removal Date multiplied by (B) the lowest closing sale
price of the Common Stock on any Trading Day during the period commencing on the
date of the delivery by Acuitas to the Company of the applicable Shares or
Warrant Shares (as the case may be) and ending on the date of such delivery and
payment under this Section 4.1(e).

4.2  Furnishing of Information.

(a)               Until the earlier of (i) the time that Acuitas owns no
Securities or (ii) all of the Warrants have expired, the Company covenants to
timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to the Exchange Act even if the Company is not then
subject to the reporting requirements of the Exchange Act.

(b)               At any time during the period commencing from the date hereof
and ending at such time that all of the Shares or Warrant Shares (assuming, in
the case of the Warrant Shares, cashless exercise) may be sold without the
requirement for the Company to be in compliance with Rule 144(c)(1) and
otherwise without restriction or limitation pursuant to Rule 144, if the Company
(i) shall fail for any reason to satisfy the current public information
requirement under Rule 144(c) or (ii) fail to satisfy any condition set forth in
Rule 144(i)(2) (a “Public Information Failure”) then, in addition to Acuitas’
other available remedies, the Company shall pay to Acuitas, in cash, as partial
liquidated damages and not as a penalty, by reason of any such delay in or
reduction of its ability to sell the Shares or Warrant Shares, an amount in cash
equal to two percent (2.0%) of the aggregate Exercise Price of Acuitas’ Warrants
on the day of a Public Information Failure and on every thirtieth (30th) day
(pro rated for periods totaling less than thirty days) thereafter until the
earlier of (a) the date such Public Information Failure is cured and (b) such
time that such public information is no longer required for the Purchaser to
transfer the Warrant Shares pursuant to Rule 144. The payments to which Acuitas
shall be entitled pursuant to this Section 4.2(b) are referred to herein as
“Public Information Failure Payments.” Public Information Failure Payments shall
be paid on the earlier of (i) the last day of the calendar month during which
such Public Information Failure Payments are incurred and (ii) the third (3rd)
Business Day after the event or failure giving rise to the Public Information
Failure Payments is cured. In the event the Company fails to make Public
Information Failure Payments in a timely manner, such Public Information Failure
Payments shall bear interest at the rate of 1.5% per month

 -25-

 

(prorated for partial months) until paid in full. Nothing herein shall limit
Acuitas’ right to pursue actual damages for the Public Information Failure, and
Acuitas shall have the right to pursue all remedies available to it at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief.

4.3  Integration. The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that could reasonably be integrated with the offer or
sale of the Securities for purposes of the rules and regulations of any Trading
Market such that it would require shareholder approval prior to the closing of
such other transaction unless shareholder approval is obtained before the
closing of such subsequent transaction.

4.4  Securities Laws Disclosure; Publicity. The Company shall file a Current
Report on Form 8-K, including the Transaction Documents as exhibits thereto,
with the Commission after 5:00pm Eastern Daylight Time on the date hereof. The
Company and Purchaser shall consult with each other in issuing any other press
releases with respect to the transactions contemplated hereby, and neither the
Company nor Purchaser shall issue any such press release nor otherwise make any
such public statement without the prior consent of the Company, with respect to
any press release of Purchaser, or without the prior consent of Purchaser, with
respect to any press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of a Purchaser, or
include the name of a Purchaser in any filing with the Commission or any
regulatory agency or Trading Market, without the prior written consent of such
Purchaser, except (a) as required by federal securities law in connection with
the filing of final Transaction Documents with the Commission and (b) to the
extent such disclosure is required by law or Trading Market or FINRA
regulations, in which case the Company shall provide the Purchaser with prior
notice of such disclosure permitted under this clause (b).

4.5  Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that Purchaser could be deemed to trigger the provisions of any such plan or
arrangement, by virtue of receiving Securities under the Transaction Documents
or under any other agreement between the Company and the Purchaser, except as
otherwise required by law.

4.6  Schedule 14C. The Company shall prepare and file, at the expense of the
Company, with the SEC, as promptly as practicable after the date hereof, but in
no event later than ten (10) days after the date hereof, an information
statement (the "Information Statement"), substantially in the form that has been
previously reviewed and reasonably approved by the Purchasers and Loeb & Loeb
LLP informing the stockholders of the Company of the receipt of the Stockholder
Approval and the date

 -26-

 

the Information Statement is initially effective (the “Stockholder Approval
Date”). If an Information Statement is not effective by August 15, 2018, the
Company shall prepare and file, at the expense of the Company, with the SEC a
preliminary proxy statement, substantially in the form that has been previously
reviewed and reasonably approved by the Purchasers and Loeb & Loeb LLP with
respect to a Stockholder Meeting, which shall be promptly called and held not
later than September 15, 2018 (the “Stockholder Meeting Deadline”) soliciting
each such stockholder's affirmative vote for resolutions concerning the matters
covered by the Stockholder Approval (the “Stockholder Meeting Approval”), and
the Company shall use its reasonable best efforts to solicit its stockholders’
approval of such resolutions and to cause the Board of Directors of the Company
to recommend to the stockholders that they approve such resolutions. The Company
shall be obligated to seek to obtain the Stockholder Meeting Approval by the
Stockholder Meeting Deadline. If, despite the Company’s reasonable best efforts
the Stockholder Meeting Approval is not obtained on or prior to the Stockholder
Meeting Deadline, the Company shall cause an additional Stockholder Meeting to
be held on or prior to November 15, 2018. If, despite the Company’s reasonable
best efforts the Stockholder Meeting Approval is not obtained after such
subsequent stockholder meetings, the Company shall cause an additional
Stockholder Meeting to be held semi-annually thereafter until such Stockholder
Meeting Approval is obtained.

4.7  Use of Proceeds. Except as set forth on Schedule 4.7, the Company shall use
the net proceeds from the sale of the Securities hereunder for working capital
purposes, including but not limited to research and development activities, and
shall not without Acuitas’ consent use such proceeds: (a) for the satisfaction
of any portion of the Company’s debt (other than payment of trade payables in
the ordinary course of the Company’s business and prior practices), (b) for the
redemption of any shares of Common Stock or Common Stock Equivalents, (c) for
the settlement of any outstanding litigation or (d) in violation of FCPA or OFAC
regulations.

4.8  Indemnification of Purchaser. Subject to the provisions of this Section
4.8, the Company will indemnify and hold each Purchaser and its directors,
officers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any Purchaser Party may suffer or incur as a result
of or relating to (a) any breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in the other
Transaction Documents or (b) any action instituted against the Purchaser Parties
in any capacity, or any of them or their respective Affiliates, by any
shareholder of the Company who is not an Affiliate of such Purchaser

 -27-

 

Party, with respect to any of the transactions contemplated by the Transaction
Documents (unless such action is based upon a breach of such Purchaser Party’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings such Purchaser Party may have with any such
shareholder or any violations by such Purchaser Party of state or federal
securities laws or any conduct by such Purchaser Party which constitutes fraud,
gross negligence, willful misconduct or malfeasance). If any action shall be
brought against a Purchaser Party in respect of which indemnity may be sought
pursuant to this Agreement, such Purchaser Party shall promptly notify the
Company in writing, and the Company shall have the right to assume the defense
thereof with counsel of its own choosing reasonably acceptable to the Purchaser
Party. Any Purchaser Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Purchaser Party except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of time to assume such defense and to employ counsel or (iii) in such action
there is, in the reasonable opinion of counsel, a material conflict on any
material issue between the position of the Company and the position of such
Purchaser Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel. The
Company will not be liable to Purchaser Party under this Agreement (y) for any
settlement by a Purchaser Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed; or (z) to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to Purchaser Party’s breach of any of the representations,
warranties, covenants or agreements made by such Purchaser Party in this
Agreement or in the other Transaction Documents. The indemnification required by
this Section 4.8 shall be made by periodic payments of the amount thereof during
the course of the investigation or defense, as and when bills are received or
are incurred. The indemnity agreements contained herein shall be in addition to
any cause of action or similar right of Purchaser Party against the Company or
others and any liabilities the Company may be subject to pursuant to law.

4.9  Reservation of Common Stock. Following the Shareholder Approval and
Amendment to Articles, the Company shall have reserved and the Company shall
continue to reserve and keep available at all times, free of preemptive rights,
a sufficient number of shares of Common Stock for the purpose of enabling the
Company to issue the Shares pursuant to this Agreement, the conversion of the
Preferred Shares and the Warrant Shares pursuant to any exercise of the
Warrants.

4.10    Trading of Common Stock. The Company will take all action reasonably
necessary to continue the listing and trading of its Common Stock on a Trading
Market and will comply in all respects with the Company’s reporting, filing and
other obligations under the bylaws or rules of the Trading Market. The Company
agrees to maintain the eligibility of the Common Stock for electronic transfer
through the Depository Trust Company or another established clearing
corporation, including, without limitation, by timely payment of fees to the
Depository Trust Company or such other established clearing corporation in
connection with such electronic transfer.

 -28-

 

4.11    Future Purchase Rights. In the event the Company has not received
funding grants (which grants shall not involve the issuance of any Common Stock
Equivalents) of at least $3,000,000 (the “Required Funds”) by the one year
anniversary of the Closing Date (the “Funding Date”), Acuitas shall be entitled
to purchase additional shares of Common Stock at the then effective Per Share
Purchase Price, together with Warrants to purchase an equal number of shares of
Common Stock at the then effective Exercise Price (as defined in the Warrants).
Such aggregate purchase price shall be not greater than the difference between
(x) the Required Funds and (y) the actual amount of funding grants (which grants
shall not involve the issuance of any Common Stock Equivalents) received by the
Funding Date (the “Required Additional Amount”). Acuitas’ right under this
Section 4.11 shall be exercisable by Acuitas, in its sole discretion, during the
two week period following the Funding Date.

4.12    Subsequent Equity Sales. From the date hereof until one hundred eighty
(180) days after the Closing Date, neither the Company nor any Subsidiary shall
issue, enter into any agreement to issue or announce the issuance or proposed
issuance of, any Common Stock or Common Stock Equivalents. Notwithstanding the
foregoing, this Section 4.12 shall not apply in respect of an Exempt Issuance,
except that no Variable Rate Transaction shall be an Exempt Issuance. “Variable
Rate Transaction” means a transaction in which the Company (i) issues or sells
any debt or equity securities that are convertible into, exchangeable or
exercisable for, or include the right to receive additional shares of Common
Stock either (A) at a conversion price, exercise price or exchange rate or other
price that is based upon and/or varies with the trading prices of or quotations
for the Common Stock at any time after the initial issuance of such debt or
equity securities, or (B) with a conversion, exercise or exchange price that is
subject to being reset at some future date after the initial issuance of such
debt or equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock or (ii) enters into, or effects a transaction under, any
agreement, including, but not limited to, an equity line of credit, whereby the
Company may issue securities at a future determined price. Acuitas shall be
entitled to obtain injunctive relief against the Company to preclude any such
issuance, which remedy shall be in addition to any right to collect damages.

4.13    Certain Transactions and Confidentiality. Each Purchaser covenants that
neither it nor any Affiliate acting on its behalf or pursuant to any
understanding with it will execute any purchases or sales, including Short Sales
of any of the Company’s securities during the period commencing with the
execution of this Agreement and ending at such time that the transactions
contemplated by this Agreement are first publicly announced pursuant to the Form
8-K described in Section 4.4.  Each Purchaser covenants that until such time as
the transactions contemplated by this Agreement are publicly disclosed by the
Company pursuant to the Form 8-K as described in Section 4.4, Purchaser will
maintain the confidentiality of the existence and terms of this transaction and
the information included in the Disclosure Schedules.  Acuitas acknowledges that
in connection with the appointment of Mr. Peizer pursuant to Section
2.2(a)(vii), Acuitas will be subject to certain obligations of confidentiality,
as more fully described in Schedule 4.13.

 -29-

 

4.14    Capital Changes. Until the one (1) year anniversary of the Closing Date,
the Company shall not undertake a reverse or forward share split or
reclassification of the Common Stock without the prior written consent of the
Purchaser.

4.15    Exercise Procedures. The form of Notice of Exercise included in the
Warrants set forth the totality of the procedures required of the Purchasers in
order to exercise such Warrants. No additional legal opinion, other information
or instructions shall be required of the Purchasers to exercise their Warrants.
Without limiting the preceding sentences, no ink original Notice of Exercise
shall be required, nor shall any medallion guarantee (or other type of guarantee
or notarization) of any Notice of Exercise form be required in order to exercise
the Warrants. The Company shall honor exercises of the Warrants and shall
deliver Warrant Shares in accordance with the terms, conditions and time periods
set forth in the Transaction Document.

4.16    Form D; Blue Sky Filings. The Company agrees to timely file a Form D
with respect to the Preferred Shares, the Shares, Warrants and Warrant Shares as
required under Regulation D and to provide a copy thereof, promptly upon request
of Purchaser. The Company shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for, or to qualify the
Shares, Warrants and Warrant Shares for, sale to the Purchasers at the Closing
under applicable securities or “Blue Sky” laws of the states of the United
States, and shall provide evidence of such actions promptly upon request of
Purchasers.

ARTICLE V.
MISCELLANEOUS

5.1  Termination.  This Agreement may be terminated by Acuitas on behalf of all
Purchasers by written notice to the Company, if the Closing has not been
consummated on or before July 6, 2018; provided, however, that no such
termination will affect the right of any party to sue for any breach by any
other party (or parties).

5.2  Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees (including, without limitation, any fees required for same-day
processing of any instruction letter delivered by the Company and any exercise
notice delivered by a Purchaser), stamp taxes and other taxes and duties levied
in connection with the delivery of any Securities to the Purchasers.

5.3  Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 -30-

 

5.4  Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number or
email attachment at the email address as set forth on the signature pages
attached hereto at or prior to 5:30 p.m. (New York City time) on a Trading Day,
(b) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number or email
attachment at the email address as set forth on the signature pages attached
hereto on a day that is not a Trading Day or later than 5:30 p.m. (New York City
time) on any Trading Day, (c) the second (2nd) Trading Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service or (d)
upon actual receipt by the party to whom such notice is required to be given.
The address for such notices and communications shall be as set forth on the
signature pages attached hereto. To the extent that any notice provided pursuant
to any Transaction Document constitutes, or contains, material, non-public
information regarding the Company or any Subsidiaries, the Company shall
reasonably promptly file such notice with the Commission pursuant to a Current
Report on Form 8-K.

5.5  Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchasers or, in the case of a
waiver, by the party against whom enforcement of any such waived provision is
sought. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right. Any amendment effected in accordance with this Section 5.5 shall be
binding upon the Purchasers and subsequent holders of Securities and the
Company.

5.6  Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

5.7  Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchasers (other than by merger). Each
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to a
“Purchaser.”

5.8  Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.8, this Section 5.8.

 -31-

 

5.9  Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal Proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Action or Proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such Action or Proceeding is improper or is
an inconvenient venue for such Proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
Action or Proceeding by mailing a copy thereof via registered or certified mail
or overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any other manner permitted by law. If any party shall commence an
Action or Proceeding to enforce any provisions of the Transaction Documents,
then, in addition to the obligations of the Company under Section 4.8, the
prevailing party in such Action or Proceeding shall be reimbursed by the
non-prevailing party for its reasonable attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
Action or Proceeding.

5.10    Survival. The representations and warranties contained herein shall
survive the Closing and the delivery of the Securities.

5.11    Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

5.12    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable

 -32-

 

efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

5.13    Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever a Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of an exercise of a Warrant, such
Purchaser shall be required to return any shares of Common Stock subject to any
such rescinded exercise notice concurrently with the return to such Purchaser of
the aggregate exercise price paid to the Company for such shares and the
restoration of such Purchaser’s right to acquire such shares pursuant to such
Purchaser’s Warrant (including, issuance of a replacement warrant certificate
evidencing such restored right).

5.14    Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.

5.15    Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any Action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

5.16    Payment Set Aside. To the extent that the Company makes a payment or
payments to a Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such

 -33-

 

restoration the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred.

5.17    Payment Obligations. The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

5.18    Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

5.19    Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices,
Preferred Stock and Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward share splits, share dividends, share
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.

5.20    WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

(Signature Pages Follow)

 -34-

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

BIOVIE INC. Address for Notice:    

By:__ /s/ Jonathan Adams _______________________

Name: Jonathan Adams

Title: Chief Executive Officer

 

 

E-Mail:

Fax:

With a copy to (which shall not constitute notice):

 

 

 

 

 

  ACUITAS GROUP HOLDINGS, LLC Address for Notice:    

By:__/s/ Terren S. Peizer__________________________

Name: Terren S. Peizer

Title: Managing Member

 

11601 Wilshire Boulevard

Suite 1100

Los Angeles, CA 90025

E-Mail:

Fax:

With a copy to (which shall not constitute notice):

 

Mitchell S. Nussbaum
Loeb & Loeb LLP

345 Park Avenue
New York, NY 10154

 

 

 

 

 

 

Investment Amount: $3,000,000.00 

 

 -35-

 

 

 

Cuong Do Address for Notice:    

By:_/s/ Cuong Do_______________________________

Name: Cuong Do

 

Address:
Do & Rickles Investments, LLC

5 India Brook Drive, Menaham, NJ 07945

E-Mail:

Fax:

With a copy to (which shall not constitute notice):

 

 

 

 

 

 

 

Investment Amount: $130,000.00

 

 

 

 

 -36-

 

 

 

Jim Lang Address for Notice:    

By:__/s/ Jim Lang_______________________________

Name: Jim Lang

 

Address:

E-Mail:

Fax:

With a copy to (which shall not constitute notice):

 

 

 

 

 

Investment Amount: $30,000.00

 

 

 

 

 -37-

 

 

 

Jonathan Adams Address for Notice:    

By:_/s/ Jonathan Adams__________________________

Name: Jonathan Adams

 

Address:

E-Mail:

Fax:

With a copy to (which shall not constitute notice):

 

 

 

 

 

Investment Amount: $15,000.00

 

 

 

 

 -38-

 

 



Michael Sherman Address for Notice:    

By:__/s/ Michael Sherman_____________________

Name: Michael Sherman

 

Address:

E-Mail:

Fax:

With a copy to (which shall not constitute notice):

 

 

 

 

 

Investment Amount: $25,000.00

 

 -39-

 

 Exhibit A

 

Form of Warrant

 

 

 

 

 

 

 

 

 

 



 

THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS. THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF
THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SAID ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO BIOVIE INC. THAT SUCH REGISTRATION IS NOT REQUIRED.

Right to Purchase up to [___________] Shares of Common Stock of
BioVie Inc.
(subject to adjustment as provided herein)

COMMON STOCK PURCHASE WARRANT

No. B-[___] Issue Date: [___], 2018

BIOVIE INC., a Nevada corporation (the “Company”), hereby certifies that, for
value received, [________], or assigns (the “Holder”), is entitled, subject to
the terms set forth below, to purchase from the Company (as defined herein) from
and after the Issue Date of this Warrant and at any time, up to [______] fully
paid and nonassessable shares of Common Stock (as hereinafter defined), par
value of $0.0001 per share, at the applicable Exercise Price per share (as
defined below). The number and character of such shares of Common Stock and the
applicable Exercise Price per share are subject to adjustment as provided
herein.

This Warrant has been issued pursuant to the terms of that certain Securities
Purchase Agreement, dated as of July 3, 2018 (the “Purchase Agreement”), by and
among the Company and Holder and the other Purchasers party thereto. Capitalized
terms not defined herein shall have the meanings given to them in the Purchase
Agreement. As used herein the following terms, unless the context otherwise
requires, have the following respective meanings:

(a)               “Aggregate Exercise Price” means an amount equal to the
product of (i) the number of shares of Common Stock in respect of which this
Warrant is being exercised pursuant to Section 2 hereof, multiplied by (ii) the
then-current Exercise Price.

(b)               “Business Day” means any day, except a Saturday, Sunday or
legal holiday, on which banking institutions in the city of New York, New York
are authorized or obligated by law or executive order to close.

(c)               The term “Company” shall mean BioVie Inc. and any person or
entity which shall succeed, or assume the obligations of, BioVie Inc. hereunder.

(d)               The term “Common Stock” shall mean (i) the Company’s common
shares, $0.001 par value per share; and (ii) any other securities into which or
for which any of the

 -1-

 

securities described in the preceding clause (i) may be converted or exchanged
pursuant to a plan of recapitalization, reorganization, merger, sale of assets
or otherwise.

(e)               The term “Exercise Price” shall mean an amount equal to one
hundred twenty percent (120%) of the Per Share Purchase Price under the Purchase
Agreement, subject to adjustments as provided herein and therein.

(f)                The term “Other Securities” shall mean any stock (other than
Common Stock) and other securities of the Company or any other person (corporate
or otherwise) which the holder of the Warrant at any time shall be entitled to
receive, or shall have received, on the exercise of the Warrant, in lieu of or
in addition to Common Stock, or which at any time shall be issuable or shall
have been issued in exchange for or in replacement of Common Stock or Other
Securities pursuant to Section 4 or otherwise.

(g)               “Trading Day” means a day on which the principal Trading
Market is open for trading.

(h)               “Trading Market” means any of the following markets or
exchanges on which the Common Stock is listed or quoted for trading on the date
in question: the NYSE MKT, the Nasdaq Capital Market, the Nasdaq Global Market,
the Nasdaq Global Select Market, the New York Stock Exchange, the OTCQB or OTCQX
(or any successors to any of the foregoing).

1.                  Term of Warrant. Subject to the terms and conditions hereof,
at any time or from time to time after the date hereof and prior to 5:00 p.m.,
New York time, on the sixth (6th) anniversary of the date hereof or, if such day
is not a Business Day, on the next preceding Business Day (the “Exercise
Period”) the Holder of this Warrant may exercise this Warrant in whole or in
part, of the Common Stock purchasable upon exercise hereof (subject to
adjustment as provided herein).

2.                  Exercise of Warrant.

2.1              Number of Shares Issuable upon Exercise. From and after the
date hereof, the Holder shall be entitled to receive, upon exercise of this
Warrant in whole or in part, upon surrender of this Warrant to the Company at
its principal executive office (or an indemnification undertaking with respect
to this Warrant in the case of loss, theft, or destruction), or by delivery of
an original or fax copy of an exercise notice in the form attached hereto as
Exhibit A (the “Exercise Notice”), duly completed, and payment to the Company of
the Aggregate Exercise Price, the Holder shall be entitled to receive, shares of
Common Stock of the Company, subject to adjustment pursuant to Section 5.

2.2              Fair Market Value. For purposes hereof, the “Fair Market Value”
of a share of Common Stock as of a particular date (the “Determination Date”)
shall mean:

(a)               If the Company’s Common Stock is traded on a national
exchange, then the closing or last sale price, respectively, reported for the
last Business Day immediately preceding the Determination Date.

 -2-

 

(b)               If the Company’s Common Stock is not traded on a national
exchange but is traded on the OTCQX or OTCQB, then the mean of the average of
the closing bid and asked prices reported for the last Business Day immediately
preceding the Determination Date.

(c)               Except as provided in clause (d) below, if the Company’s
Common Stock is not publicly traded, then as the Holder and the Board of
Directors of the Company jointly agree or in the absence of agreement by
arbitration in accordance with the rules then in effect of the American
Arbitration Association, before a single arbitrator to be chosen from a panel of
persons qualified by education and training to pass on the matter to be decided.

(d)               If the Determination Date is the date of a liquidation,
dissolution or winding up, or any event deemed to be a liquidation, dissolution
or winding up pursuant to the Company’s charter, then all amounts to be payable
per share to holders of the Common Stock pursuant to the charter in the event of
such liquidation, dissolution or winding up, plus all other amounts to be
payable per share in respect of the Common Stock in liquidation under the
charter, assuming for the purposes of this clause (d) that all of the shares of
Common Stock then issuable upon exercise of the Warrant are outstanding at the
Determination Date.

2.3              Company Acknowledgment. The Company will, at the time of the
exercise of this Warrant, upon the request of the Holder acknowledge in writing
its continuing obligation to afford to such Holder any rights to which such
Holder shall continue to be entitled after such exercise in accordance with the
provisions of this Warrant. If the Holder shall fail to make any such request,
such failure shall not affect the continuing obligation of the Company to afford
to such Holder any such rights.

2.4              Trustee for Warrant Holders. In the event that a bank or trust
company shall have been appointed as trustee for the holders of this Warrant
pursuant to Subsection 3.2, such bank or trust company shall have all the powers
and duties of a warrant agent (as hereinafter described) and shall accept, in
its own name for the account of the Company or such successor person as may be
entitled thereto, all amounts otherwise payable to the Company or such
successor, as the case may be, on exercise of this Warrant pursuant to this
Section 1.

3.                  Procedure for Exercise.

3.1              Delivery of Stock Certificates, Etc., on Exercise. The Company
agrees that the shares of Common Stock purchased upon exercise of this Warrant
shall be deemed to be issued to the Holder as the record owner of such shares as
of the close of business on the date on which this Warrant shall have been
surrendered and payment made for such shares in accordance herewith. Not later
than two (2) Trading Days after such date (the “Share Delivery Date”), the
Company shall deliver, or cause to be delivered, to the holder (A) a certificate
or certificates representing the shares of Common Stock purchased upon exercise
of this Warrant which, on or after the six month anniversary of the Issue Date,
provided the Holder is not an Affiliate, shall be free of restrictive legends
and trading restrictions representing the number of shares of Common Stock
purchased upon exercise of this Warrant. On or after the six month anniversary
of the

 -3-

 

Issue Date, provided the Holder is not an Affiliate, the Company shall use its
best efforts to deliver any certificate or certificates required to be delivered
by the Company under this Section 3.1 electronically through the Depository
Trust Company or another established clearing corporation performing similar
functions.

3.2              Failure to Deliver Certificates. If, in the case of any
Exercise Notice, such certificate or certificates are not delivered to or as
directed by the applicable holder by the Share Delivery Date, the holder shall
be entitled to elect by written notice to the Company at any time on or before
its receipt of such certificate or certificates, to rescind such Exercise
Notice, in which event the Company shall promptly return to the holder any
original Warrant delivered to the Company and the holder shall promptly return
to the Company the Common Stock certificates issued to such holder pursuant to
the rescinded Exercise Notice.

3.3              Obligation Absolute; Partial Liquidated Damages. The Company’s
obligations to issue and deliver the shares of Common Stock purchased upon
exercise of this Warrant upon exercise of this Warrant in accordance with the
terms hereof are absolute and unconditional, irrespective of any action or
inaction by the holder to enforce the same, any waiver or consent with respect
to any provision hereof, the recovery of any judgment against any person or any
action to enforce the same, or any setoff, counterclaim, recoupment, limitation
or termination, or any breach or alleged breach by the holder or any other
person of any obligation to the Company or any violation or alleged violation of
law by the holder or any other person, and irrespective of any other
circumstance which might otherwise limit such obligation of the Company to the
Holder in connection with the issuance of such shares of Common Stock purchased
upon exercise of this Warrant; provided, however, that such delivery shall not
operate as a waiver by the Company of any such action the Company may have
against the holder. In the event the holder of this Warrant shall elect to
exercise any or all portion hereof, the Company may not refuse exercise based on
any claim that the holder or anyone associated or affiliated with the holder has
been engaged in any violation of law, agreement or for any other reason, unless
an injunction from a court, on notice to holder, restraining and or enjoining
exercise of all or part of this Warrant shall have been sought and obtained, and
the Company posts a surety bond for the benefit of the holder in the amount of
150% of the value of the shares of Common Stock to be purchased upon exercise of
this Warrant, which is subject to the injunction, which bond shall remain in
effect until the completion of arbitration/litigation of the underlying dispute
and the proceeds of which shall be payable to the holder to the extent it
obtains judgment. In the absence of such injunction, the Company shall issue the
shares of Common Stock purchased upon exercise of this Warrant, upon a properly
noticed exercise. If the Company fails for any reason to deliver to the holder
such certificate or certificates pursuant to Section 3.1 by the Share Delivery
Date, the Company shall pay to the holder, in cash, as liquidated damages and
not as a penalty, for each $1,000 of Fair Market Value of the shares of Common
Stock to be purchased upon exercise of this Warrant, $10 per Trading Day
(increasing to $20 per Trading Day on the fifth (5th) Trading Day after such
liquidated damages begin to accrue) for each Trading Day after such Share
Delivery Date until such certificates are delivered or holder rescinds such
exercise. Nothing herein shall limit a holder’s right to pursue actual damages
for the Company’s failure to deliver the shares of Common Stock purchased upon
exercise of this Warrant within the period specified herein and the holder shall
have the right to pursue all remedies available to it hereunder, at law or in
equity including, without limitation, a decree of specific performance

 -4-

 

and/or injunctive relief. The exercise of any such rights shall not prohibit the
holder from seeking to enforce damages pursuant to any other Section hereof or
under applicable law.

3.4              Compensation for Buy-In on Failure to Timely Deliver
Certificates Upon Exercise. In addition to any other rights available to the
holder, if the Company fails for any reason to deliver to the holder such
certificate or certificates by the Share Delivery Date pursuant to Section 3.1,
and if after such Share Delivery Date the holder is required by its brokerage
firm to purchase (in an open market transaction or otherwise), or the holder’s
brokerage firm otherwise purchases, shares of Common Stock to deliver in
satisfaction of a sale by the holder of the shares of Common Stock purchased
upon exercise of this Warrant which the Holder was entitled to receive upon the
exercise relating to such Share Delivery Date (a “Buy-In”), then the Company
shall (A) pay in cash to the holder (in addition to any other remedies available
to or elected by the holder) the amount, if any, by which (x) the holder’s total
purchase price (including any brokerage commissions) for the Common Stock so
purchased exceeds (y) the product of (1) the aggregate number of shares of
Common Stock that the Holder was entitled to receive from the exercise at issue
multiplied by (2) the actual sale price at which the sell order giving rise to
such purchase obligation was executed (including any brokerage commissions) and
(B) at the option of the holder, either reissue (if surrendered) this Warrant
representing that number of shares of Common Stock which it represented prior to
such exercise (in which case such exercise shall be deemed rescinded) or deliver
to the holder the number of shares of Common Stock that would have been issued
if the Company had timely complied with its delivery requirements under Section
3.1. For example, if the holder purchases Common Stock having a total purchase
price of $11,000 to cover a Buy-In with respect to an attempted exercise of this
Warrant with respect to which the actual sale price of the shares of Common
Stock purchased upon exercise of this Warrant (including any brokerage
commissions) giving rise to such purchase obligation was a total of $10,000
under clause (A) of the immediately preceding sentence, the Company shall be
required to pay the holder $1,000. The holder shall provide the Company written
notice indicating the amounts payable to the holder in respect of the Buy-In
and, upon request of the Company, evidence of the amount of such loss. Nothing
herein shall limit a holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of this Warrant as required pursuant to the terms hereof.

3.5              Exercise.

(a)               Payment may be made in cash by wire transfer of immediately
available funds to an account designated in writing by the Company, or by
certified or official bank check payable to the order of the Company equal to
the Aggregate Exercise Price for the number of Common Shares specified in such
Exercise Notice (as such exercise number shall be adjusted to reflect any
adjustment in the total number of shares of Common Stock issuable to the Holder
per the terms of this Warrant) and the Holder shall thereupon be entitled to
receive the number of duly authorized, validly issued, fully-paid and
non-assessable shares of Common Stock (or Other Securities) determined as
provided herein.

(b)               Notwithstanding the provisions of subsection (a) above to the
contrary, if at the time the Holder exercises this Warrant a registration
statement covering the

 -5-

 

Common Stock issuable to the Holder upon exercise of this Warrant shall not be
effective under the Securities Act (as hereafter defined) in respect of such
Common Stock, payment may be made, in the Holder’s discretion, either (i) in
cash by wire transfer of immediately available funds to an account designated in
writing by the Company or by certified or official bank check payable to the
order of the Company equal to the applicable Aggregate Exercise Price, (ii) by
delivery of this Warrant, or shares of Common Stock and/or Common Stock
receivable upon exercise of this Warrant in accordance with the formula set
forth in subsection (c) below, or (iii) by a combination of any of the foregoing
methods, for the number of Common Shares specified in such Exercise Notice (as
such exercise number shall be adjusted to reflect any adjustment in the total
number of shares of Common Stock issuable to the Holder per the terms of this
Warrant) and the Holder shall thereupon be entitled to receive the number of
duly authorized, validly issued, fully-paid and non-assessable shares of Common
Stock (or Other Securities) determined as provided herein.

(c)               In accordance with subsection (b) above, if the Fair Market
Value of one share of Common Stock is greater than the Exercise Price (at the
date of calculation as set forth below), in lieu of exercising this Warrant for
cash, the Holder may elect to receive shares equal to the value (as determined
below) of this Warrant (or the portion thereof being exercised) by surrender of
this Warrant at the principal office of the Company together with the properly
endorsed Exercise Notice in which event the Company shall issue to the Holder a
number of shares of Common Stock computed using the following formula:

X=_Y(A-B)_
A

Where X = the number of shares of Common Stock to be issued to the Holder

Y =the number of shares of Common Stock purchasable under this Warrant or, if
only a portion of this Warrant is being exercised, the portion of this Warrant
being exercised (at the date of such calculation)

A =the Fair Market Value of one share of the Company’s Common Stock (at the date
of such calculation)

B =the Exercise Price per share (as adjusted to the date of such calculation)

4.                  Effect of Reorganization, Etc.; Adjustment of Exercise
Price.

4.1              Reorganization, Consolidation, Merger, Etc. In case at any time
or from time to time the Company shall (a) effect a reorganization, (b)
consolidate with or merge into any other person, or (c) transfer all or
substantially all of its properties or assets to any other person under any plan
or arrangement contemplating the dissolution of the Company, then, in each such
case, as a condition to the consummation of such a transaction, proper and
adequate provision shall be made by the Company whereby the Holder, on the
exercise hereof as provided in Section 1 at any time after the consummation of
such reorganization, consolidation or merger or the effective date of such
dissolution, as the case may be, upon closing date of any such

 -6-

 

reorganization, consolidation, merger or sale or transfer of assets, shall
receive, in lieu of the Common Stock (or Other Securities) issuable on such
exercise prior to such consummation or such effective date, the stock and other
securities and property (including cash) to which such Holder would have been
entitled upon such consummation or in connection with such dissolution, as the
case may be, if such Holder had so exercised this Warrant, immediately prior
thereto, all subject to further adjustment thereafter as provided in Section 5.

4.2              Dissolution. In the event of any dissolution of the Company
following the transfer of all or substantially all of its properties or assets,
the Company, concurrently with any distributions made to holders of its Common
Stock, shall at its expense deliver or cause to be delivered to the Holder the
stock and other securities and property (including cash, where applicable)
receivable by the Holder pursuant to Section 4.1, or, if the Holder shall so
instruct the Company, to a bank or trust company specified by the Holder and
having its principal office in New York, NY as trustee for the Holder (the
“Trustee”).

4.3              Continuation of Terms. Upon any reorganization, consolidation,
merger or transfer (and any dissolution following any transfer) referred to in
this Section 4, this Warrant shall continue in full force and effect and the
terms hereof shall be applicable to the shares of stock and other securities and
property receivable on the exercise of this Warrant after the consummation of
such reorganization, consolidation or merger or the effective date of
dissolution following any such transfer, as the case may be, and shall be
binding upon the issuer of any such stock or other securities, including, in the
case of any such transfer, the person acquiring all or substantially all of the
properties or assets of the Company, whether or not such person shall have
expressly assumed the terms of this Warrant as provided in Section 5. In the
event this Warrant does not continue in full force and effect after the
consummation of the transactions described in this Section 4, then the Company’s
securities and property (including cash, where applicable) receivable by the
Holder will be delivered to the Holder or the Trustee as contemplated by Section
4.2.

5.                  Extraordinary Events Regarding Common Stock. In the event
that the Company shall (a) issue additional shares of the Common Stock as a
dividend or other distribution on outstanding Common Stock or any preferred
stock issued by the Company, (b) subdivide its outstanding shares of Common
Stock, or (c) combine its outstanding shares of the Common Stock into a smaller
number of shares of the Common Stock, then, in each such event, the Exercise
Price shall, simultaneously with the happening of such event, be adjusted by
multiplying the then Exercise Price by a fraction, the numerator of which shall
be the number of shares of Common Stock outstanding immediately prior to such
event and the denominator of which shall be the number of shares of Common Stock
outstanding immediately after such event, and the product so obtained shall
thereafter be the Exercise Price then in effect. The Exercise Price, as so
adjusted, shall be readjusted in the same manner upon the happening of any
successive event or events described herein in this Section 5. The number of
shares of Common Stock that the Holder shall thereafter, on the exercise hereof
as provided in Section 2, be entitled to receive shall be adjusted to a number
determined by multiplying the number of shares of Common Stock that would
otherwise (but for the provisions of this Section 5) be issuable on such
exercise by a fraction of which (a) the numerator is the Exercise Price that
would otherwise (but for the provisions of this Section 4) be in effect, and (b)
the denominator is the Exercise Price in effect on the date of such exercise
(taking into account the provisions of this Section 5).

 -7-

 

Notwithstanding the foregoing, in no event shall the Exercise Price be less than
the par value of the Common Stock.

6.                  Subsequent Equity Sales. If the Company, at any time while
this Warrant is outstanding, shall issue shares of Common Stock or securities or
rights convertible or exchangeable into shares of Common Stock (“Common Stock
Equivalents”) entitling any person to acquire shares of Common Stock, at a price
per share less than the then current Exercise Price (such issuances,
collectively, a “Dilutive Issuance”) (if the holder of the Common Stock or
Common Stock Equivalents so issued shall at any time, whether by operation of
purchase price adjustments, reset provisions, floating conversion, exercise or
exchange prices or otherwise, or due to warrants, options or rights issued in
connection with such issuance, be entitled to receive shares of Common Stock at
a price less than the Exercise Price, such issuance shall be deemed to have
occurred for less than the Exercise Price), then, the Exercise Price shall be
reduced to such lower price per share. Such adjustment shall be made whenever
such Common Stock or Common Stock Equivalents are issued. Notwithstanding the
foregoing, no adjustment will be made under this Section 6 in respect of an
Exempt Issuance. If the Company enters into a Variable Rate Transaction, despite
the prohibition set forth in the Purchase Agreement, the Company shall be deemed
to have issued Common Stock or Common Stock Equivalents at the lowest possible
conversion price at which such securities may be converted or exercised. The
Company shall notify the holder in writing, no later than the third trading day
following the issuance of any Common Stock or Common Stock Equivalent subject to
this section, indicating therein the applicable issuance price, or applicable
reset price, exchange price, conversion price and other pricing terms.

For purposes of this Section 6, the following subsections (1) to (5) shall also
be applicable, other than in the case of an Exempt Issuance:

(1)               Issuance of Rights or Options. In case at any time the Company
shall in any manner grant (directly and not by assumption in a merger or
otherwise) any warrants or other rights to subscribe for or to purchase, or any
options for the purchase of, Common Stock or any stock or security convertible
into or exchangeable for Common Stock (such warrants, rights or options being
called “Options” and such convertible or exchangeable stock or securities being
called “Convertible Securities”) whether or not such Options or the right to
convert or exchange any such Convertible Securities are immediately exercisable,
and the price per share for which Common Stock is issuable upon the exercise of
such Options or upon the conversion or exchange of such Convertible Securities
(determined by dividing (i) the sum (which sum shall constitute the applicable
consideration) of (x) the total amount, if any, received or receivable by the
Company as consideration for the granting of such Options, plus (y) the
aggregate amount of additional consideration payable to the Company upon the
exercise of all such Options, plus (z), in the case of such Options which relate
to Convertible Securities, the aggregate amount of additional consideration, if
any, payable upon the issue or sale of such Convertible Securities and upon the
conversion or exchange thereof, by (ii) the total maximum number of shares of
Common Stock issuable upon the exercise of such Options or upon the conversion
or exchange of all such Convertible Securities issuable upon the exercise of
such Options) shall be less than the Exercise Price in effect immediately prior
to the time of the granting of such Options, then the total number of shares of
Common Stock issuable upon the exercise of such Options or upon conversion

 -8-

 

or exchange of the total amount of such Convertible Securities issuable upon the
exercise of such Options shall be deemed to have been issued for such price per
share as of the date of granting of such Options or the issuance of such
Convertible Securities and thereafter shall be deemed to be outstanding for
purposes of adjusting the Exercise Price. Except as otherwise provided below, no
adjustment of the Exercise Price shall be made upon the actual issue of such
Common Stock or of such Convertible Securities upon exercise of such Options or
upon the actual issue of such Common Stock upon conversion or exchange of such
Convertible Securities.

(2)               Issuance of Convertible Securities. In case the Company shall
in any manner issue (directly and not by assumption in a merger or otherwise) or
sell any Convertible Securities, whether or not the rights to exchange or
convert any such Convertible Securities are immediately exercisable, and the
price per share for which Common Stock is issuable upon such conversion or
exchange (determined by dividing (i) the sum (which sum shall constitute the
applicable consideration) of (x) the total amount received or receivable by the
Company as consideration for the issue or sale of such Convertible Securities,
plus (y) the aggregate amount of additional consideration, if any, payable to
the Company upon the conversion or exchange thereof, by (ii) the total number of
shares of Common Stock issuable upon the conversion or exchange of all such
Convertible Securities) shall be less than the Exercise Price in effect
immediately prior to the time of such issue or sale, then the total maximum
number of shares of Common Stock issuable upon conversion or exchange of all
such Convertible Securities shall be deemed to have been issued for such price
per share as of the date of the issue or sale of such Convertible Securities and
thereafter shall be deemed to be outstanding for purposes of adjusting the
Exercise Price, provided that (a) except as otherwise provided in subsection
(iii) below, no adjustment of the Exercise Price shall be made upon the actual
issuance of such Common Stock upon conversion or exchange of such Convertible
Securities and (b) no further adjustment of the Exercise Price shall be made by
reason of the issue or sale of Convertible Securities upon exercise of any
Options to purchase any such Convertible Securities for which adjustments of the
Exercise Price have been made pursuant to the other provisions of this Section
6.

(3)               Change in Option Price or Conversion Rate. Upon the happening
of any of the following events, namely, if the purchase price provided for in
any Option referred to above, the additional consideration, if any, payable upon
the conversion or exchange of any Convertible Securities referred to above, or
the rate at which Convertible Securities referred to above are convertible into
or exchangeable for Common Stock shall change at any time (including, but not
limited to, changes under or by reason of provisions designed to protect against
dilution), the Exercise Price in effect at the time of such event shall
forthwith be readjusted to the Exercise Price which would have been in effect at
such time had such Options or Convertible Securities still outstanding provided
for such changed purchase price, additional consideration or conversion rate, as
the case may be, at the time initially granted, issued or sold. On the
termination of any Option for which any adjustment was made pursuant to this
Section 6 or any right to convert or exchange Convertible Securities for which
any adjustment was made pursuant to this Section 6 (including without limitation
upon the redemption or purchase for consideration of such Convertible Securities
by the Company), the Exercise

 -9-

 

Price then in effect hereunder shall forthwith be changed to the Exercise Price
which would have been in effect at the time of such termination had such Option
or Convertible Securities, to the extent outstanding immediately prior to such
termination, never been issued.

(4)               Consideration for Stock. In case any shares of Common Stock,
Options or Convertible Securities shall be issued or sold for cash, the
consideration received therefor shall be deemed to be the gross amount received
by the Company therefor, before any deduction therefrom of any expenses incurred
or any underwriting commissions or concessions paid or allowed by the Company in
connection therewith. In case any shares of Common Stock, Options or Convertible
Securities shall be issued or sold for a consideration other than cash, the
amount of the consideration other than cash received by the Company shall be
deemed to be the fair value of such consideration as determined in good faith by
the Board of Directors of the Company, after deduction of any expenses incurred
or any underwriting commissions or concessions paid or allowed by the Company in
connection therewith. In case any Options shall be issued in connection with the
issue and sale of other securities of the Company, together comprising one
integral transaction in which no specific consideration is allocated to such
Options by the parties thereto, such Options shall be deemed to have been issued
for such consideration as determined in good faith by the Board of Directors of
the Company. If Common Stock, Options or Convertible Securities shall be issued
or sold by the Company and, in connection therewith, other Options or
Convertible Securities (the “Additional Rights”) are issued, then the
consideration received or deemed to be received by the Company shall be reduced
by the fair market value of the Additional Rights (as determined using a method
mutually agreed to by the Company and the Holder). The Board of Directors of the
Company shall respond promptly, in writing, to an inquiry by the Holders as to
the fair market value of the Additional Rights. In the event that the Board of
Directors of the Company and the Holders are unable to agree upon the fair
market value of the Additional Rights, the Company and the Holders shall jointly
select an appraiser, who is experienced in such matters. The decision of such
appraiser shall be final and conclusive, and the cost of such appraiser shall be
borne evenly by the Company and the Holder.

(5)               Record Date. In case the Company shall take a record of the
holders of its Common Stock for the purpose of entitling them (i) to receive a
dividend or other distribution payable in Common Stock, Options or Convertible
Securities or (ii) to subscribe for or purchase Common Stock, Options or
Convertible Securities, then such record date shall be deemed to be the date of
the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.

7.                  Pro Rata Distributions. If the Company, at any time prior to
the Expiration Date, shall distribute to all holders of Common Stock (and not to
Holders of the Warrants) evidences of its indebtedness or assets (including cash
and cash dividends) or rights or warrants to subscribe for or purchase any
security), then in each such case the Exercise Price shall be adjusted by
multiplying the Exercise Price in effect immediately prior to the record date
fixed for

 -10-

 

determination of stockholders entitled to receive such distribution by a
fraction of which the denominator shall be the Fair Market Value determined as
of the record date mentioned above, and of which the numerator shall be such
Fair Market Value on such record date less the then per share Fair Market Value
at such record date of the portion of such assets or evidence of indebtedness so
distributed applicable to one outstanding share of the Common Stock as
determined by the Board of Directors in good faith. In either case the
adjustments shall be described in a statement provided to the Holder of the
portion of assets or evidences of indebtedness so distributed or such
subscription rights applicable to one share of Common Stock. Such adjustment
shall be made whenever any such distribution is made and shall become effective
immediately after the record date mentioned above.

8.                  Certificate as to Adjustments. In each case of any
adjustment or readjustment in the shares of Common Stock (or Other Securities)
issuable on the exercise of this Warrant, the Company at its expense will
promptly cause its Chief Financial Officer or other appropriate designee to
compute such adjustment or readjustment in accordance with the terms of this
Warrant and prepare a certificate setting forth such adjustment or readjustment
and showing in detail the facts upon which such adjustment or readjustment is
based, including a statement of (a) the consideration received or receivable by
the Company for any additional shares of Common Stock (or Other Securities)
issued or sold or deemed to have been issued or sold, (b) the number of shares
of Common Stock (or Other Securities) outstanding or deemed to be outstanding,
and (c) the Exercise Price and the number of shares of Common Stock to be
received upon exercise of this Warrant, in effect immediately prior to such
adjustment or readjustment and as adjusted or readjusted as provided in this
Warrant. The Company will forthwith mail a copy of each such certificate to the
Holder and any warrant agent of the Company (appointed pursuant to Section 12
hereof).

9.                  Reservation of Stock, Etc., Issuable on Exercise of Warrant.
The Company will at all times reserve and keep available, solely for issuance
and delivery on the exercise of this Warrant, shares of Common Stock (or Other
Securities) from time to time issuable on the exercise of this Warrant.

10.              Assignment; Exchange of Warrant. Subject to compliance with
applicable securities laws, this Warrant, and the rights evidenced hereby, may
be transferred by any registered holder hereof (a “Transferor”) in whole or in
part. On the surrender for exchange of this Warrant, with the Transferor’s
endorsement in the form of Exhibit B attached hereto (the “Transferor
Endorsement Form”) and together with evidence reasonably satisfactory to the
Company demonstrating compliance with applicable securities laws, which shall
include, without limitation, a legal opinion from the Transferor’s counsel (at
the Transferor’s expense) that such transfer is exempt from the registration
requirements of applicable securities laws, the Company at its expense (but with
payment by the Transferor of any applicable transfer taxes) will issue and
deliver to or on the order of the Transferor thereof a new Warrant of like
tenor, in the name of the Transferor and/or the transferee(s) specified in such
Transferor Endorsement Form (each a “Transferee”), calling in the aggregate on
the face or faces thereof for the number of shares of Common Stock called for on
the face or faces of the Warrant so surrendered by the Transferor.

 -11-

 

11.              Replacement of Warrant. On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of any such loss, theft or destruction of this
Warrant, on delivery of an indemnity agreement or security reasonably
satisfactory in form and amount to the Company or, in the case of any such
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense will execute and deliver, in lieu thereof, a new Warrant of like tenor.

12.              Reserved.

13.              Warrant Agent. The Company may, by written notice to the Holder
of the Warrant, appoint an agent for the purpose of issuing Common Stock (or
Other Securities) on the exercise of this Warrant pursuant to Section 2,
exchanging this Warrant pursuant to Section 9, and replacing this Warrant
pursuant to Section 11, or any of the foregoing, and thereafter any such
issuance, exchange or replacement, as the case may be, shall be made at such
office by such agent.

14.              Transfer on the Company’s Books. Until this Warrant is
transferred on the books of the Company, the Company may treat the registered
holder hereof as the absolute owner hereof for all purposes, notwithstanding any
notice to the contrary.

15.              Notices, Etc. All notices and other communications from the
Company to the Holder shall be mailed by first class registered or certified
mail, postage prepaid, at such address as may have been furnished to the Company
in writing by such Holder or, until any such Holder furnishes to the Company an
address, then to, and at the address of, the last Holder who has so furnished an
address to the Company.

16.              Holder Not Deemed a Stockholder; Limitations on Liability.
Except as otherwise specifically provided herein, prior to the issuance to the
Holder of the Common Stock to which the Holder is then entitled to receive upon
the due exercise of this Warrant, the Holder shall not be entitled to vote or
receive dividends or be deemed the holder of shares of capital stock of the
Company for any purpose, nor shall anything contained in this Warrant be
construed to confer upon the Holder, as such, any of the rights of a stockholder
of the Company or any right to vote, give or withhold consent to any corporate
action (whether any reorganization, issue of stock, reclassification of stock,
consolidation, merger, conveyance or otherwise), receive notice of meetings,
receive dividends or subscription rights, or otherwise. In addition, nothing
contained in this Warrant shall be construed as imposing any liabilities on the
Holder to purchase any securities (upon exercise of this Warrant or otherwise)
or as a stockholder of the Company, whether such liabilities are asserted by the
Company or by creditors of the Company.

17.              Compliance with the Securities Act. The Holder, by acceptance
of this Warrant, agrees to comply in all respects with the provisions of this
Section 17 and the restrictive legend requirements set forth on the face of this
warrant and further agrees that such Holder shall not offer, sell or otherwise
dispose of this Warrant or any Common Stock to be issued upon exercise hereof
except under circumstances that will not result in a violation of the Securities
Act of 1933, as amended (the “Securities Act”).

 -12-

 

18.              Miscellaneous. This Warrant and any term hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by the
party against which enforcement of such change, waiver, discharge or termination
is sought. THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS. ANY ACTION BROUGHT CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS
WARRANT SHALL BE BROUGHT ONLY IN THE STATE COURTS OF NEW YORK OR IN THE FEDERAL
COURTS LOCATED IN THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT THE HOLDER MAY
CHOOSE TO WAIVE THIS PROVISION AND BRING AN ACTION OUTSIDE THE STATE OF NEW
YORK. The individuals executing this Warrant on behalf of the Company agree to
submit to the jurisdiction of such courts and waive trial by jury. The
prevailing party shall be entitled to recover from the other party its
reasonable attorneys’ fees and costs. In the event that any provision of this
Warrant is invalid or unenforceable under any applicable statute or rule of law,
then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Warrant. The headings in this Warrant are for purposes of reference
only, and shall not limit or otherwise affect any of the terms hereof. The
invalidity or unenforceability of any provision hereof shall in no way affect
the validity or enforceability of any other provision hereof. The Company
acknowledges that legal counsel participated in the preparation of this Warrant
and, therefore, stipulates that the rule of construction that ambiguities are to
be resolved against the drafting party shall not be applied in the
interpretation of this Warrant to favor any party against the other party.

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS]

 

 -13-

 

IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.

  BIOVIE INC.       By:
 
  Name:
 
  Title:
 
         

 

 

 -14-

 

EXHIBIT A

EXERCISE NOTICE

(To Be Signed Only On Exercise Of Warrant)

TO:BioVie Inc.



 

Attention: Chief Financial Officer

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.____) (as amended, restated or otherwise modified from time to time, the
“Warrant”; capitalized terms used but not defined in this notice shall have the
meanings ascribed thereto in the Warrant), hereby irrevocably elects to purchase
(check applicable box):

________________ shares of the common stock covered by such warrant; or

________the maximum number of shares of common stock covered by such warrant
pursuant to the cashless exercise procedure set forth in Section 3.5.

The undersigned herewith makes payment of the full Exercise Price for such
shares at the price per share provided for in such Warrant, which is
$___________. Such payment takes the form of (check applicable box or boxes):

________$__________ in lawful money of the United States; and/or

________the cancellation of such portion of the attached Warrant as is
exercisable for a total of _______ shares of Common Stock (using a Fair Market
Value of $_______ per share for purposes of this calculation); and/or

________the cancellation of such number of shares of Common Stock as is
necessary, in accordance with the formula set forth in Section 3.5(c), to
exercise this Warrant with respect to the maximum number of shares of Common
Stock purchasable pursuant to the cashless exercise procedure set forth in
Section 3.5.

The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to ______________________________________________ whose
address is
___________________________________________________________________________.

The undersigned is an “accredited investor” as defined in Regulation D
promulgated under the Securities Act of 1933, as amended. The undersigned
represents and warrants that all offers and sales by the undersigned of the
securities issuable upon exercise of the within Warrant shall be made pursuant
to registration of the Common Stock under the Securities Act of 1933, as amended
(the “Securities Act”), or pursuant to an exemption from registration under the
Securities Act.

Dated:
 
 
    (Signature must conform to name of holder as specified on the face of the
Warrant)     Address:
 
     
 

 

 

 

EXHIBIT B

FORM OF TRANSFEROR ENDORSEMENT

(To Be Signed Only On Transfer Of Warrant)

For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of BioVie Inc. into which the within Warrant relates specified under the
headings “Percentage Transferred” and “Number Transferred,” respectively,
opposite the name(s) of such person(s) and appoints each such person Attorney to
transfer its respective right on the books of BioVie Inc. with full power of
substitution in the premises.

Transferees Address Percentage Transferred Number
Transferred                 Dated:
 
 
    (Signature must conform to name of holder as specified on the face of the
Warrant)     Address:
 
     
 
    SIGNED IN THE PRESENCE OF:    
 
    (Name)              

ACCEPTED AND AGREED:
[TRANSFEREE]

___________________________
(Name)

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 



 

Exhibit B

 

Form of Lockup

 

 

 

 

 

 

 

 

 

 



 

LOCK-UP AGREEMENT (this "Agreement") made on the 3 day of July, 2018

 

AMONG:

 

(1)Acuitas Group Holdings, LLC (the "Investor");

(2)Jonathan Adams, Julie Anderson, Cuong Do, Elliot Ehrlich, Leo and Helene
Ehrlich, Rebecca Guttman and RGN Brothers Trust (each, a “Stockholder” and
collectively, the "Stockholders").

RECITALS:

 

(A)Each Stockholder owns the number of shares of the common stock (the “Common
Stock”), par value US$0.0001 per share, of BioVie Inc. (the “Company”) set forth
on Exhibit A hereto.

(C)Pursuant to the Securities Purchase Agreement (the "Purchase Agreement")
dated as of the date hereof by and among the Investor and the Company, the
Company will issue to the Investor, and the Investor will purchase from the
Company, the Preferred Stock and the Warrants, each as defined below, subject to
the terms and conditions thereof. Terms used but not defined herein have the
meaning given them in the Purchase Agreement

(D)In consideration of and as a condition precedent to the purchase of the
Preferred Stock and Warrants by the Investor under the Purchase Agreement, the
Parties (as defined below) enter into this Agreement.

AGREEMENT:

Section 1
INTERPRETATION

1.1Definitions. In this Agreement, unless the context otherwise requires, the
following words and expressions have the following meanings:

"1934 Act" means the Securities Exchange Act of 1934 of the United States of
America, as amended, and the rules and regulations promulgated thereunder.

"Affiliate" of a Person (the "Subject Person") means (a) in the case of a Person
other than a natural person, any other Person that directly or indirectly
Controls, is Controlled by or is under common Control with the Subject Person
and (b) in the case of a natural person, any other Person that is directly or
indirectly Controlled by the Subject Person or is a Relative of the Subject
Person. In the case of the Investor, the term "Affiliate" includes (v) any
shareholder of the Investor, (w) any of such shareholder's general partners or
limited partners, (x) the fund manager managing such shareholder (and general
partners, limited partners and officers thereof) and (y) trusts controlled by or
for the benefit of any such individuals referred to in (w) or (x).

-1-

 

"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are required or authorized by law or executive
order to be closed.

"Company Charter Documents" means the Articles of Incorporation, as amended, and
by-laws of the Company.

"Control" of a Person means (a) ownership of more than 50% of the shares in
issue or other equity interests or registered capital of such Person or (b) the
power to direct the management or policies of such Person, whether through
ownership or voting proxy of the voting power of such Person, through the power
to appoint a majority of the members of the board of directors or similar
governing body of such Person, through contractual arrangements or otherwise.

"Encumbrance" means (a) any mortgage, charge (whether fixed or floating),
pledge, lien, hypothecation, assignment, deed of trust, title retention,
security interest or other encumbrance of any kind securing, or conferring any
priority of payment in respect of, any obligation of any Person, including any
right granted by a transaction which, in legal terms, is not the granting of
security interest or any other encumbrance but which has an economic or
financial effect similar to the granting of security interest or any other
encumbrance under applicable law, (b) any lease, sub-lease, occupancy agreement,
easement or covenant granting a right of use or occupancy to any Person, (c) any
proxy, power of attorney, voting trust agreement, interest, option, right of
first offer, negotiation or refusal or transfer restriction in favor of any
Person and (d) any adverse claim as to title, possession or use.

"Equity Securities" means, with respect to any Person, such Person's capital
stock, membership interests, partnership interests, registered capital, joint
venture or other ownership interests or any options, warrants or other
securities that are directly or indirectly convertible into, or exercisable or
exchangeable for, such capital stock, membership interests, partnership
interests, registered capital or joint venture or other ownership interests
(whether or not such derivative securities are issued by such Person). Unless
the context otherwise requires, any reference to "Equity Securities" refers to
the Equity Securities of the Company.

"Governmental Authority" means any government or political subdivision thereof;
any department, agency or instrumentality of any government or political
subdivision thereof; any court or arbitral tribunal; and the governing body of
any securities exchange, in each case having competent jurisdiction.

"Party" or "Parties" means any signatory or the signatories to this Agreement
and any Person that subsequently becomes a party to this Agreement as provided
herein.

"Person" means any natural person, firm, company, Governmental Authority, joint
venture, partnership, association or other entity (whether or not having
separate legal personality).

-2-

 

"Relative" of a natural person means the spouse of such person and any parent,
grandparent, child, grandchild, sibling, cousin, in-law, uncle, aunt, nephew or
niece of such person or spouse.

1.2Interpretation.

(a)Directly or Indirectly. The phrase "directly or indirectly" means directly,
or indirectly through one or more intermediate Persons or through contractual or
other arrangements, and "direct or indirect" has the correlative meaning.

(b)Gender and Number. Unless the context otherwise requires, all words (whether
gender-specific or gender neutral) will be deemed to include each of the
masculine, feminine and neuter genders, and words importing the singular include
the plural and vice versa.

(c)Headings. Headings are included for convenience only and will not affect the
construction of any provision of this Agreement.

(d)Include not Limiting. "Include," "including," "are inclusive of" and similar
expressions are not expressions of limitation and will be construed as if
followed by the words "without limitation".

(e)Law. References to "law" will include all applicable laws, regulations, rules
and orders of any Governmental Authority, securities exchange or other
self-regulating body, any common or customary law, constitution, code,
ordinance, statute or other legislative measure and any regulation, rule,
treaty, order, decree or judgment; and "lawful" will be construed accordingly.

(f)References to Documents. References to this Agreement include the Exhibit,
which form an integral part hereof. A reference to any Section, Schedule or
Exhibit is, unless otherwise specified, to such Section of, or Schedule or
Exhibit to this Agreement. The words "hereof," "hereunder" and "hereto," and
words of like import, unless the context requires otherwise, refer to this
Agreement as a whole and not to any particular Section hereof or Schedule or
Exhibit hereto. A reference to any document (including this Agreement) is,
unless otherwise specified, to that document as amended, consolidated,
supplemented, novated or replaced from time to time.

(g)Writing. References to writing and written include any mode of reproducing
words in a legible and non-transitory form including emails and faxes.

Section 2
RESTRICTIONS ON TRANSFER OF SHARES

2.1Restriction on Transfers. Without the Investor's prior written consent, no
Stockholder will, directly or indirectly,

(a)sell, give, assign, hypothecate, pledge, encumber, grant a security interest
in or otherwise dispose of, or suffer to exist (whether by operation of law or
otherwise) any Encumbrance on, any Equity Securities of the Company directly or
indirectly held by it or any right, title or interest therein or thereto

-3-

 

(including any contractual or other legal arrangement having the effect of
transferring any or all of the benefits of ownership or economic rights), or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the 1934 Act with
respect to any Equity Securities held by it, or otherwise take any action to the
effect that any other Person will become a “beneficial owner” (as defined in
Rule 13d-3 promulgated under the 1934 Act) of any Equity Security held by it; or

(b)enter into any swap or other arrangement that transfers to another, in whole
or in part, any of the economic consequences of ownership of any Equity
Securities directly or indirectly held by it or with respect to which it has
beneficial ownership within the rules and regulations of the Securities and
Exchange Commission, whether any such transaction is to be settled by delivery
of such securities, in cash or otherwise

(each, a "Transfer").

2.2[RESERVED].

2.3No Hedging. The restrictions set forth in Section 2.1 are expressly agreed to
preclude the Stockholders from engaging in any hedging or other transaction
which is designed to or which reasonably could be expected to lead to or result
in a sale or disposition of any Equity Securities directly or indirectly held by
such Stockholders even if such Equity Securities would be disposed of by someone
other than the relevant Stockholder. Such prohibited hedging or other
transactions would include, without limitation, any short sale or any purchase,
sale or grant of any right (including, without limitation, any put or call
option) with respect to any Equity Securities held by such Stockholder.

2.4Violation of Transfer Restrictions. Any attempt to Transfer any Equity
Securities in violation of Section 2 will be null and void ab initio.

2.5Limitation on Transfer Restrictions.

(a)The Transfer restrictions set forth in Sections 2.1 and 2.3 will be in full
force and effect until October 3, 2018 (the “Termination Date”).

Section 3
REPRESENTATIONS, WARRANTIES, COVENANTS AND UNDERTAKINGS

3.1Representations and Warranties. Each Stockholder represents to the Investor,
and the Investor represents to each Stockholder (to the extent applicable),
that:

(a)such Party has the full power and authority to enter into, execute and
deliver this Agreement and to perform the transactions contemplated hereby, and,
if an entity, such Party is duly incorporated or organized and existing under
the laws of the jurisdiction of its incorporation or organization;

-4-

 

(b)if an entity, the execution and delivery by such Party of this Agreement and
the performance by such Party of the transactions contemplated hereby have been
duly authorized by all necessary corporate or other action of such Party;

(c)assuming the due authorization, execution and delivery hereof by the other
Parties, this Agreement constitutes the legal, valid and binding obligation of
such Party, enforceable against such Party in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors' rights
generally; and

(d)the execution, delivery and performance of this Agreement by such Party and
the consummation of the transactions contemplated hereby will not (i) if any
entity, violate any provision of any organizational or governance document of
such Party, (ii) require such Party to obtain any consent, approval or action
of, or make any filing with or give any notice to, any Governmental Authority in
such Party’s country of organization or any other Person pursuant to any
instrument, contract or other agreement to which such Party is a party or by
which such Party is bound, other than any such consent, approval, action or
filing that has already been duly obtained or made or otherwise explicitly
required hereunder, (iii) conflict with or result in any breach or violation of
any of the terms and conditions of, or constitute (or with notice or lapse of
time or both constitute) a default under, any instrument, contract or other
agreement to which such Party is a party or by which such Party is bound, or
(iv) violate any law.

3.2Transaction Documents. Each Stockholder will procure that the Company will
perform its obligations under each Transaction Document to which it is a party.
For the purposes of the foregoing, each Stockholder will vote its voting Equity
Securities in the Company, prior to the issuance of the Preferred Stock and
Warrants to the Investor, to approve the execution, delivery and performance by
the Company of each such Transaction Document and the consummation of the
transactions contemplated thereby to the extent required.

Section 4
TERM AND TERMINATION

4.1Effective Date; Termination. This Agreement will become effective upon
execution and will continue in force until the earlier to occur of (a) the
Termination Date, (b) the date on which the Purchase Agreement is terminated in
accordance with the terms thereof and (c) any date agreed upon in writing by all
of the Parties.

4.2Consequences of Termination. If this Agreement is terminated in accordance
with Section 4.1, it will become void and of no further force and effect, except
for the provisions of this Section 4, Section 5 (Notices), Section 6
(Miscellaneous) and Section 7 (Governing Law and Jurisdiction), provided,
however, that such termination will, unless otherwise agreed by the Parties, be
without prejudice to the rights or obligations of any Party accrued under this
Agreement prior to such termination.

-5-

 

Section 5

NOTICES

5.1Notices. Each notice, demand or other communication given or made under this
Agreement will be in writing in English and delivered or sent to the relevant
Party at its address or fax number set out below (or such other address or fax
number as the addressee has by five Business Days' prior notice specified to the
other Parties). Any notice, demand or other communication given or made by
letter between countries will be delivered by international commercial overnight
delivery service or courier (such as Federal Express or DHL). Any notice, demand
or other communication so addressed to the relevant Party will be deemed to have
been delivered, (i) if delivered in person or by messenger, when proof of
delivery is obtained by the delivering party; (ii) if sent by post within the
same country, on the third Business Day following posting, and if sent by post
to another country, on the seventh Business Day following posting; and (iii) if
given or made by fax, upon dispatch and the receipt of a transmission report
confirming dispatch.

5.2Addresses and Fax Numbers. The initial address and facsimile for each Party
for the purposes of this Agreement are:

if to the Investor: with a copy to:

Acuitas Group Holdings, LLC
11601 Wilshire Boulevard
Suite 1100
Los Angeles, CA 90025

Facsimile:
Attention: Terren Peizer

Loeb & Loeb LLP
345 Park Avenue
New York, NY 10154
Facsimile: (212) 540-
Attention: Mitchell S. Nussbaum if to each Stockholder with a copy to: Jonathan
Adams
25-B West 15th St
Chicago, IL 60605   Julie Anderson
3460 R Tern
Boynton Beach, FL33436   Cuong Do
5 India Brook Drive
Mendham, NJ 07945   Elliot Ehrlich
9511 Collins Ave #807
Surfside, FL 33154  

-6-

 

 

Leo and Helene Ehrlich
7846 Tennyson Ct.
Boca Raton, FL 33433   Rebecca Guttman
655 Ibsen St.
Woodmere, NY 11598   RGN Brothers Trust
2715 Avenue L
Brooklyn, NY 11210  

Section 6
MISCELLANEOUS

6.1Assignment. This Agreement will inure to the benefit of, and be binding upon,
the successors and permitted assigns of the Parties. Subject to and in
accordance with Section 2, Each Stockholder will assign this Agreement or any of
their respective rights or obligations hereunder to any Person. The Investor may
assign this Agreement or any of its rights or obligations hereunder to any of
its Affiliates, provided that (a) such assignment is in compliance with
applicable securities laws and (b) the Investor undertakes to promptly notify
the other Parties in writing of such assignment.

6.2No Partnership. The Parties expressly do not intend hereby to form a
partnership, either general or limited, under any jurisdiction's partnership
law. The Parties do not intend to be partners one to another, or partners as to
any third party, or create any fiduciary relationship among themselves, by
virtue of their status as parties to this Agreement.

6.3Amendment. This Agreement may not be amended, modified or supplemented except
by a written instrument executed by each of the Parties.

6.4Waiver. No waiver of any provision of this Agreement will be effective unless
set forth in a written instrument signed by the Party waiving such provision. No
failure or delay by a Party in exercising any right, power or remedy under this
Agreement will operate as a waiver thereof, nor will any single or partial
exercise of the same preclude any further exercise thereof or the exercise of
any other right, power or remedy. Without limiting the foregoing, no waiver by a
Party of any breach by any other Party of any provision hereof will be deemed to
be a waiver of any subsequent breach of that or any other provision hereof.

6.5Entire Agreement. This Agreement constitutes the whole agreement between the
Parties relating to the subject matter hereof and supersedes any prior
agreements or understandings relating to such subject matter.

6.6Severability. Each and every obligation under this Agreement will be treated
as a separate obligation and will be severally enforceable as such and in the
event of any obligation or obligations being or becoming unenforceable in whole
or in part. To the extent that any provision or provisions of this

-7-

 

Agreement are unenforceable they will be deemed to be deleted from this
Agreement, and any such deletion will not affect the enforceability of such
provisions this Agreement as remain not so deleted.

6.7Consent to Specific Performance. The Parties declare that it is impossible to
measure in money the damages that would be suffered by a Party by reason of the
failure by any other Party to perform any of the obligations hereunder.
Therefore, if any Party institutes any action or proceeding to enforce the
provisions hereof, any Party against whom such action or proceeding is brought
hereby waives any claim or defense therein that the other Party has an adequate
remedy at law, to the extent permitted by law.

6.8Counterparts. This Agreement may be executed in one or more counterparts
including counterparts transmitted by telecopier or facsimile, each of which
will be deemed an original, but all of which signed and taken together, will
constitute one document.

Section 7
GOVERNING LAW AND JURISDICTION

7.1Governing Law. THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK OF THE UNITED STATES OF
AMERICA APPLICABLE TO CONTRACTS TO BE PERFORMED WHOLLY WITHIN SUCH JURISDICTION,
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW OF ANY JURISDICTION.

7.2Submission to Jurisdiction. Each of the Parties hereto (i) submits itself to
the non-exclusive jurisdiction of any federal court located in the State of New
York or any New York state court having subject matter jurisdiction in the event
any dispute arises out of this Agreement, (ii) agrees that venue will be proper
as to proceedings brought in any such court with respect to such a dispute,
(iii) will not attempt to deny or defeat such personal jurisdiction or venue by
motion or other request for leave from any such court and (iv) agrees to accept
service of process at its address for notices pursuant to this Agreement in any
such action or proceeding brought in any such court. With respect to any such
action, service of process upon any party hereto in the manner provided herein
for the giving of notices will be deemed, in every respect, effective service of
process upon such party.

-8-

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

ACUITAS GROUP HOLDINGS, LLC

 

 

 

By:______________________
Name:
Title:

 

 

 

 

______________________
Jonathan Adams

 

 

 

 

______________________
Julie Anderson

 

 

 

 

______________________
Cuong Do

 

 

 

 

______________________
Elliot Ehrlich

 

 

 

 

______________________
Leo and Helene Ehrlich

 

 

 

 

______________________
Rebecca Guttman

-9-

 

RGN Brothers Trust

 

 

 

By:______________________
Name:
Title:

 

-10-

 

APPENDIX A

 

Current Ownership of Common Stock

 

Jonathan Adams     6,113,521   Julie Anderson     368,500   Cuong Do    
3,038,021   Elliot Ehrlich      7,600,000   Leo and Helene Ehrlich     
8,500,000   Rebecca Guttman      8,500,000   RGN Brothers Trust     8,500,000  

 

 

 

 

 

 

 

 

LOCK-UP AGREEMENT

among

ACUITAS GROUP HOLDINGS, LLC

and

Stockholders of BioVie, Inc. Party Hereto

 

________________________________

Dated July 3, 2018

________________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

TABLE OF CONTENTS

Page

Section 1 INTERPRETATION 1 Section 2 RESTRICTIONS ON TRANSFER OF SHARES 3
Section 3 REPRESENTATIONS, WARRANTIES, COVENANTS AND UNDERTAKINGS 4 Section 4
TERM AND TERMINATION 5 Section 5 NOTICES 6 Section 6 MISCELLANEOUS 7 Section 7
GOVERNING LAW AND JURISDICTION 8

 

 

 

 

 

 

 

 

 



 

Exhibit C

 

Certificate of Designation

 

 

 

 



 

 

 [image_005.jpg]

 



 

 

BioVie Inc.

CERTIFICATE OF DESIGNATION OF PREFERENCES,

RIGHTS AND LIMITATIONS

OF

SERIES A CONVERTIBLE PREFERRED STOCK

PURSUANT TO SECTION 78.1955 OF THE

NEVADA REVISED STATUTES

The undersigned, Jonathan Adams, does hereby certify that:

1.       He is the President and Chief Operating Officer of BioVie Inc., a
Nevada corporation (the “Corporation”).

2.       The Corporation is authorized to issue 10,000,000 shares of preferred
stock.

3.       The following resolutions were duly adopted by the board of directors
of the Corporation (the “Board of Directors”):

WHEREAS, the articles of incorporation of the Corporation (the “Articles”)
provides for a class of its authorized stock known as preferred stock,
consisting of 10,000,000 shares, $0.001 par value per share, issuable from time
to time in one or more series;

WHEREAS, the Articles authorizes the Board of Directors to fix and determine the
designations, qualifications, limitations and restrictions of the shares of any
series of preferred stock; and

WHEREAS, it is the desire of the Board of Directors, pursuant to its authority
as aforesaid, to fix and determine qualifications, limitations and restrictions
relating to a series of the preferred stock, which shall consist of 2,133,332
shares of the preferred stock which the Corporation has the authority to issue,
as follows:

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide
for the issuance of a series of preferred stock for cash or exchange of other
securities, rights or property and does hereby fix and determine the rights,
preferences, restrictions and other matters relating to such series of preferred
stock as follows:

TERMS OF PREFERRED STOCK

Section 1.                   Definitions. For the purposes hereof, the following
terms shall have the following meanings:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 of the Securities
Act.

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Common Stock” means the Corporation’s common stock, par value $0.0001 per
share, and stock of any other class of securities into which such securities may
hereafter be reclassified or changed.

“Conversion Shares” shall have the meaning set forth in Section 6(a).

“Holders” shall have the meaning given such term in Section 2.

 -1-

 

“Liquidation” shall have the meaning set forth in Section 5.

“Permitted Transfer” shall have the meaning set forth in Section 7.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Preferred Stock” shall have the meaning set forth in Section 2.

“Purchase Agreement” means the Securities Purchase Agreement, dated on or around
July 3, 2018, between the Corporation and the original Holders, as amended,
modified or supplemented from time to time in accordance with its terms.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Trading Day” means a day on which the principal Trading Market is open for
business.

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, OTCQB or OTCQX (or any successors to
any of the foregoing).

“Transfer” shall have the meaning set forth in Section 7.

Section 2.                   Designation, Amount and Par Value. The series of
preferred stock shall be designated as Series A Convertible Preferred Stock (the
“Preferred Stock”) and the number of shares so designated shall be 2,133,332
(which shall not be subject to increase, subject to appropriate adjustment in
the event of any stock dividend, stock split, combination or other similar
recapitalization with respect to the Preferred Stock, without the written
consent of all of the holders of the Preferred Stock (each, a “Holder” and
collectively, the “Holders”)). Each share of Preferred Stock shall have a par
value of $0.001 per share.

Section 3.                   Dividends. Dividends may be declared and paid on
the Preferred Stock from funds legally available as and when determined by the
Board of Directors. The Preferred Stock shall, with respect to the payment of
dividends, rank pari passu with the Common Stock, treating for this purpose all
such Preferred Stock as if it had been converted into Common Stock.

Section 4.                   Voting Rights. Each holder of outstanding shares of
Preferred Stock shall be entitled to vote with holders of outstanding shares of
Common Stock, voting together as a single class, with respect to any and all
matters presented to the stockholders of the Corporation for their action or
consideration (whether at a meeting of stockholders of the Corporation, by
written action of stockholders in lieu of a meeting or otherwise). In any such
vote, each share of Preferred Stock shall be entitled to that number of votes
equal to the number of Conversion Shares each share of Preferred Stock is
convertible into pursuant to Section 6. Each holder of outstanding shares of
Preferred Stock shall be entitled to notice of all stockholder meetings (or
requests for written consent) in accordance with the Corporation’s bylaws.

Section 5.                   Liquidation. Upon any liquidation, dissolution, or
winding down of the Corporation (a “Liquidation”), the Holders shall be entitled
to receive out of any remaining assets of the Corporation pari passu with the
holders of Common Stock, pro rata based on the number of shares held by each
such holder, treating for this purpose all such Preferred Stock as if it had
been converted into Common Stock. The Corporation shall mail written notice of
any such Liquidation, not less than 10 days prior to the payment date stated
therein, to each Holder.

Section 6.                   Conversion. The outstanding shares of Preferred
Stock shall be convertible into Common Stock as follows:

 -2-

 

(a)                 Conversion Shares. The number of shares of Common Stock each
share of Preferred Stock shall be convertible into (the “Conversion Rate”) shall
initially be one hundred (100) shares of Common Stock (the “Conversion Shares”).
In the event that the Per Share Purchase Price is adjusted pursuant to Section
2.4(a) of the Purchase Agreement, then the “Conversion Rate” shall be equal to
(i) the Conversion Rate multiplied by (ii) the ratio of (A) the initial Per
Share Purchase Price (as defined in the Purchase Agreement) as the numerator and
(B) the Per Share Purchase Price as adjusted pursuant to Section 2.4(a) of the
Purchase Agreement as the denominator.

(b)                Mandatory Conversion. Upon the filing of a Certificate of
Amendment to the Articles that increases the number of authorized shares of
Common Stock to 800,000,000, the Corporation shall deliver a written notice to
Holders to convert all of such Holder’s Preferred Stock. The Corporation shall
promptly deliver the Conversion Shares required to be delivered by the
Corporation under Section 6(a) to each Holder. Such conversion shall be deemed
to have been made immediately prior to the close of business on the date of such
delivery of shares of Common Stock, and the person entitled to receive the
shares of Common Stock issuable upon such conversion shall be treated for all
purposes as the record holder of such shares of Common Stock on such date.

(c)                 Consolidation, Merger, Sale, Etc. In case the Corporation
shall (a) effect a reorganization, (b) consolidate with or merge into any other
person, or (c) transfer all or substantially all of its properties or assets to
any other person under any plan or arrangement contemplating the dissolution of
the Corporation, then, in each such case, as a condition to the consummation of
such a transaction, proper and adequate provision shall be made whereby each
share of Preferred Stock shall, after such transaction, be convertible into the
kind and number of shares of stock or other securities or property of the
Corporation or of the corporation resulting from such transaction, or to which
assets shall have been sold in such transaction, to which the holder of shares
of Preferred Stock would have been entitled if it had held the Common Stock
issuable upon the conversion of such shares of Preferred Stock on the record
date, or, if none, immediately prior to such transaction, at the Conversion Rate
in effect on such date. The provisions of this Section 6(c)) shall similarly
apply to successive transactions.

(d)                Stock Dividends, Splits, Combinations and Reclassifications.
If the Corporation shall (i) declare a dividend or other distribution payable in
securities, (ii) split its outstanding shares of Common Stock into a larger
number, (iii) combine its outstanding shares of Common Stock into a smaller
number, or (iv) increase or decrease the number of shares of its capital stock
in a reclassification of the Common Stock (including any such reclassification
in connection with a merger, consolidation or other business combination in
which the Corporation is the continuing entity) (any such corporate event, an
“Event”), then in each instance the Conversion Rate shall be adjusted such that
the number of shares issued upon conversion of one share of Preferred Stock will
equal the number of shares of Common Stock that would otherwise (but for the
provisions of this Section 6(d)) be issuable on such conversion multiplied by a
fraction of which (a) the numerator is the number of shares of Common Stock the
holder of the Preferred Stock would have held following such Event if it had
held the number of shares of Common Stock issuable upon the conversion of one
share of Preferred Stock on the relevant record date relating to such Event, and
(b) the denominator is the number of shares of Common Stock that would otherwise
(but for the provisions of this Section 6(d)) be issuable upon the conversion of
one share of Preferred Stock.

(e)                 Reservation of Stock. The Corporation shall, to the extent
such shares are available, at all times when any shares of Preferred Stock shall
be outstanding, reserve and keep available out of its authorized but unissued
stock, such number of shares of Common Stock as shall from time to time be
sufficient to effect the conversion of all outstanding shares of Preferred
Stock.

 

Section 7.                   Transfer Restrictions. No Holder of Preferred Stock
may sell, assign, transfer, pledge, encumber or in any manner dispose of the
shares of Preferred Stock or any right or interest therein (including without
limitation a voting proxy), whether voluntarily or by operation of law, or by
gift or otherwise (a “Transfer”), other than by means of a Permitted Transfer.
Any Transfer, or purported Transfer, of Preferred Stock of the Corporation other
than a Permitted Transfer shall be null and void, and of no force or effect;
provided that the Board of Directors may at its sole discretion waive any or all
of the foregoing conditions through prior written

 -3-

 

consent. The only transaction that is a “Permitted Transfer” is a Transfer that
meets the following conditions: (i) the Transfer by a Holder must be to an
Affiliate of such Holder or to the Corporation, and (ii) the Transfer must
comply with all applicable securities laws including, without limitation, the
federal securities laws of the United States.

Section 8.                   Miscellaneous.

(a)                 Notices. Any and all notices or other communications or
deliveries to be provided by the Holders hereunder shall be in writing and
delivered personally, by facsimile, or sent by a nationally recognized overnight
courier service, addressed to the Corporation, Attention: Jonathan Adams, 25
West 15th Street, Unit B, Chicago, IL 60605, facsimile number 708-716-3027, or
such other facsimile number or address as the Corporation may specify for such
purposes by notice to the Holders delivered in accordance with this Section. Any
and all notices or other communications or deliveries to be provided by the
Corporation hereunder shall be in writing and delivered personally, by
facsimile, or sent by a nationally recognized overnight courier service
addressed to each Holder at the facsimile number or address of such Holder
appearing on the books of the Corporation, or if no such facsimile number or
address appears on the books of the Corporation, at the principal place of
business of such Holder, as set forth in the Purchase Agreement. Any notice or
other communication or deliveries hereunder shall be deemed given and effective
on the earliest of (i) the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile number or email attachment at the
email address as set forth on the signature pages attached hereto at or prior to
5:30 p.m. (New York City time) on a Trading Day, (ii) the next Trading Day after
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number or email attachment at the email address as
set forth on the signature pages attached hereto on a day that is not a Trading
Day or later than 5:30 p.m. (New York City time) on any Trading Day, (iii) the
second (2nd) Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or (iv) upon actual receipt by
the party to whom such notice is required to be given.

(b)                Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Certificate of Designation
shall be governed by and construed and enforced in accordance with the internal
laws of the State of Nevada, without regard to the principles of conflict of
laws thereof. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Certificate of Designation or the
transactions contemplated hereby. If any party shall commence an action or
proceeding to enforce any provisions of this Certificate of Designation, then
the prevailing party in such action or proceeding shall be reimbursed by the
other party for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

(c)                 Waiver. Any waiver by the Corporation or a Holder of a
breach of any provision of this Certificate of Designation shall not operate as
or be construed to be a waiver of any other breach of such provision or of any
breach of any other provision of this Certificate of Designation or a waiver by
any other Holders. The failure of the Corporation or a Holder to insist upon
strict adherence to any term of this Certificate of Designation on one or more
occasions shall not be considered a waiver or deprive that party (or any other
Holder) of the right thereafter to insist upon strict adherence to that term or
any other term of this Certificate of Designation on any other occasion. Any
waiver by the Corporation or a Holder must be in writing.

(d)                No Impairment. The Corporation shall not, by amendment of its
articles of incorporation or through any reorganization, sale, exchange or other
disposition of assets, merger, consolidation, dissolution, issue or sale of
securities, or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed under Section 6
by the Corporation, but will at all times in good faith carry out all the
provisions of Section 6 and take all such action as may be necessary or
appropriate in order to protect the conversion rights of the holders of
Preferred Stock against impairment.

 -4-

 

(e)                 Notices of Record Date. In the event any record date is
fixed for the purpose of (i) determining the holders of any class or series of
stock or other securities who are entitled to receive any dividend or other
distribution or (ii) any recapitalization or reorganization of the capital stock
of the Corporation, any merger or consolidation of the Corporation, or any sale,
exchange or other disposition of all or substantially all the assets of the
Corporation or any voluntary or involuntary dissolution, liquidation or winding
up of the Corporation, the Corporation shall mail to each holder of Preferred
Stock at least twenty (20) days prior to the record date set forth therein a
notice setting forth: (A) such record date and a description of such dividend or
distribution; (B) the date on which any such recapitalization, reorganization,
merger, consolidation, disposition, dissolution, liquidation or winding up is
expected to become effective; and (C) the time, if any is to be fixed, as to
when the holders of record of Common Stock (or other securities) shall be
entitled to exchange their shares of Common Stock (or other securities) for
securities or other property deliverable upon such recapitalization,
reorganization, merger, consolidation, disposition, dissolution, liquidation or
winding up.

(f)                  Severability. If any provision of this Certificate of
Designation is invalid, illegal or unenforceable, the balance of this
Certificate of Designation shall remain in effect, and if any provision is
inapplicable to any Person or circumstance, it shall nevertheless remain
applicable to all other Persons and circumstances. If it shall be found that any
interest or other amount deemed interest due hereunder violates the applicable
law governing usury, the applicable rate of interest due hereunder shall
automatically be lowered to equal the maximum rate of interest permitted under
applicable law.

(g)                Next Business Day. Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day.

(h)                Headings. The headings contained herein are for convenience
only, do not constitute a part of this Certificate of Designation and shall not
be deemed to limit or affect any of the provisions hereof.

(i)                  Status of Converted or Redeemed Preferred Stock. Shares of
Preferred Stock may only be issued pursuant to the Purchase Agreement. If any
shares of Preferred Stock shall be converted, redeemed or reacquired by the
Corporation, such shares shall resume the status of authorized but unissued
shares of preferred stock and shall no longer be designated as Series A
Convertible Preferred Stock.

RESOLVED, FURTHER, that the president or any vice-president, and the secretary
or any assistant secretary, of the Corporation be and they hereby are authorized
and directed to prepare and file this Certificate of Designation of Preferences,
Rights and Limitations in accordance with the foregoing resolution and the
provisions of Nevada law.

*****

(Signature page follows)

 -5-

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate of Designation
this 2nd day of July, 2018.



 

 

/s/ Jonathan Adams

Name:        Jonathan Adams

Title:        Chief Executive Officer

 

 

 -6-

 

 

 

 

 



 

 

 

DISCLOSURE SCHEDULE

 

to the

 

SECURITIES PURCHASE AGREEMENT

between

BIOVIE INC.,

ACUITAS GROUP HOLDINGS, LLC

and

THE PURCHASERS IDENTIFIED ON THE SIGNATURES PAGES THERETO

dated as of July 3, 2018

 

 

This Disclosure Schedule (the “Disclosure Schedule”) is attached and made part
of the Securities Purchase Agreement, dated July 3, 2018 (the “Agreement”),
between BioVie Inc., a Nevada corporation (the “Company”), Acuitas Group
Holdings, LLC (“Acuitas”) and the purchasers identified on the signature pages
hereto (together with Acuitas, collectively, the “Purchasers”). Headings have
been assigned to the various sections of this Disclosure Schedule for reference
purposes only. Capitalized terms not defined herein shall have the meanings
ascribed to them in the Agreement. This Disclosure Schedule includes brief
descriptions or summaries of certain agreements and instruments. Such
descriptions do not purport to be comprehensive, and are qualified in their
entirety by reference to the text of the documents described.

 

 

 

 

 

 

Section 3.1(a)

 

Subsidiaries

 

Company Jurisdiction of Organization LAT Pharma LLC Illinois

 

Brief description:

On April 11, 2016, LAT Pharma LLC merged with and into LAT Acquisition Corp., a
Nevada corporation and wholly-owned subsidiary of BioVie, Inc. f/k/a
NanoAntibiotics, Inc., a Nevada corporation, with LAT Pharma LLC as the
surviving entity.

 




 

 

Section 3.1(g)

 

Capitalization

 

(i)

 

BioVie common share issuances from 3/31/2018 through the Closing Date:

 

 

[image_001.jpg]


 

 

 

(ii)

 

BioVie common share warrants outstanding as of the Closing Date:

 

[image_002.jpg]

 

 

 

 

 

 

BioVie common share options outstanding as of the Closing Date:

 

[image_003.jpg]

 

 

 

 

 

 

 

 

Section 3.1(i)

 

Material Changes; Undisclosed Events, Liabilities or Developments

 

(i)

 

Item 1 of Section 3.1(j) is incorporated by reference.

 

(ii)

 

Pursuant to the Agreement and Plan of Merger entered into on April 11, 2016
between LAT Pharma LLC and NanoAntibiotics, Inc., BioVie is obligated to pay a
royalty on the net sales of BIV201 (continuous infusion terlipressin) in the
amount of five percent (5%) to be allocated as follows: four percent (4%) to LAT
Pharma Members, four-tenths percent (0.4%) to PharmaIn Corporation; and
sixth-tenths percent (0.6%) to The Barrett Edge, Inc.

 

Pursuant to the Technology Transfer Agreement entered into on July 25, 2016
between BioVie and the University of Padova (Italy), BioVie is obligated to pay
a royalty of 5% on net sales of all terlipressin products covered by US patent
no. 9,655,645 and any future foreign issuances capped at no more than $200,000
per year.

 

(iii)

 

None.

 

(iv)

 

None.

 

(v)

 

None.

 




 

 

Section 3.1(j)

 

Litigation

 

 

 

1.On April 30, 2018, BioVie learned that Mallincrkrodt Pharmaceuticals Ireland
Limited had filed a petition before the US Patent Trial and Appeal Board via the
inter partes review (IPR) process to challenge our US patent no. 9,655,645,
claiming that our invention was obvious to a person skilled in the art
(“POSITA”). BioVie believes that Mallinckrodt’s arguments provided have no merit
and will seek dismissal of action.

 

 

 

 

Section 3.1(v)

 

Registration Rights

 

 

1.On January 4, 2017, BioVie entered into a Registration Right Agreement with
the Aspire Capital Fund, LLC. Pursuant to this Agreement, BioVie filed an S-1
and S-1/A registration statement with the SEC registering for sale 25,000,000
shares of Common Stock that could be sold to Aspire via the Common Stock
Purchase Agreement (the “Equity Line”). The S-1/A Registration became effective
on March 30, 2017.

 

BioVie has the option to terminate the Equity Line for any reason by delivering
notice to Aspire, such notice shall not be effective until one (1) Business Day
after it has been received by Aspire.

 

2.On November 30, 2017, BioVie entered into a Piggyback Registration Rights
Agreement with Warberg WF V LP, Option Opportunities Corp. and Serenity Now LLC
(the “Shareholders”) covering the purchase of a total of 2.5 million Warrant
shares by these entities. If at any time prior to January 1, 2019, BIVI proposes
to register any shares of its common stock under the Securities Act and the
registration form to be used may be used for the registration of Registrable
Shares (a “Piggyback Registration”), BIVI shall promptly give written notice to
all holders of Registrable Shares shall include in the registration all
Registrable Shares in respect of which BioVie has received written requests for
inclusion within 20 days after receipt of BIVI’s notice.

 

During the term of the above Warrants, BioVie shall have the option to call 50%
of the Warrants issued hereunder for $0.08 per warrant and the Holder shall have
the option to put back 50% of the Warrants issued hereunder for $.08 per
warrant.

 

 

 

 

 

Section 3.1(aa)

 

Solvency

 

 

The amount of outstanding indebtedness set forth on Section 4.7 is incorporated
by reference.

 

 

 

 

Section 4.7

 

Use of Proceeds

 

 

The Net Proceeds from the sale securities hereunder shall be used for working
capital and other ordinary operation activities, except for the retirement of
the following debts within 5 business days of the Closing:

[image_004.jpg]

 

 

 

Section 4.13

 

Certain Transactions and Confidentiality

 

The Company does not have an insider trading policy. However, the Company’s
directors, officer or employees who have access to material, non-public
information are not permitted to use that information for stock trading purposes
or for any purposes unrelated to the Company’s business. It is also against the
law to trade or to “tip” others who might make an investment decision based on
inside company information. For example, using non-public information to buy or
sell the Company stock, options in the Company stock or the stock of any Company
supplier, customer or competitor is prohibited. The consequences of insider
trading violations can be severe. These rules also apply to the use of material,
nonpublic information about other companies (including, for example, our
customers, competitors and potential business partners). In addition to
employees, these rules apply to an employee’s spouse, children, parents and
siblings, as well as any other family members living in the employee’s home.

 

 

 